EXHIBIT 10.1

$600,000,000

 AMENDED AND RESTATED CREDIT AGREEMENT

among

PNM RESOURCES, INC.
and
FIRST CHOICE POWER, L.P.,
as the initial Borrowers,

THE LENDERS IDENTIFIED HEREIN,

BANK OF AMERICA, N.A.,

 as Administrative Agent

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent

AND

CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.
and
UNION BANK OF CALIFORNIA, N.A.
as Co-Documentation Agents

DATED AS OF AUGUST 15, 2005

 BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arrangers and Co-Book Managers

--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION 1  DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Definitions.

1

1.2

Computation of Time Periods and Other Definitional Provisions.

18

1.3

Accounting Terms/Calculation of Financial Covenants.

18

1.4

Time.

18

1.5

Rounding of Financial Covenants.

18

1.6

References to Agreements and Requirement of Laws.

18

1.7

Letter of Credit Amounts.

18

SECTION 2  CREDIT FACILITY

19

2.1

Revolving Loans.

19

2.2

Letter of Credit Subfacility.

21

2.3

Continuations and Conversions.

28

2.4

Minimum Amounts.

29

2.5

Extension Option.

29

2.6

Designation and Termination of Subsidiary Borrowers.

29

2.7

Evidence of Debt.

31

SECTION 3  GENERAL PROVISIONS APPLICABLE TO REVOLVING LOANS

31

3.1

Interest.

31

3.2

Payments Generally.

32

3.3

Prepayments.

33

3.4

Fees.

33

3.5

Payment in full at Maturity.

34

3.6

Computations of Interest and Fees.

34

3.7

Pro Rata Treatment.

35

3.8

Sharing of Payments.

36

3.9

Capital Adequacy.

36

3.10

Eurodollar Provisions.

37

3.11

Illegality.

37

3.12

Requirements of Law; Reserves on Eurodollar Loans.

37

3.13

Taxes.

38

3.14

Compensation.

40

3.15

Determination and Survival of Provisions.

41

SECTION 4  CONDITIONS PRECEDENT TO CLOSING

41

4.1

Closing Conditions.

41

SECTION 5  CONDITIONS TO ALL EXTENSIONS OF CREDIT

43

5.1

Funding Requirements.

43

SECTION 6  REPRESENTATIONS AND WARRANTIES

44

6.1

Organization and Good Standing.

44

6.2

Due Authorization.

44

6.3

No Conflicts.

44

6.4

Consents.

45

6.5

Enforceable Obligations.

45

6.6

Financial Condition.

45

6.7

No Material Change.

45

6.8

No Default.

45

i

--------------------------------------------------------------------------------


6.9

Litigation.

46

6.10

Taxes.

46

6.11

Compliance with Law.

46

6.12

ERISA.

46

6.13

Use of Proceeds; Margin Stock.

47

6.14

Government Regulation.

47

6.15

Solvency.

48

6.16

Disclosure.

48

6.17

Environmental Matters.

48

6.18

Material Leases.

48

6.19

Material Lease Interest Payments and Discount Rate.

48

SECTION 7  AFFIRMATIVE COVENANTS

49

7.1

Information Covenants.

49

7.2

Financial Covenants.

51

7.3

Preservation of Existence and Franchises.

51

7.4

Books and Records.

51

7.5

Compliance with Law.

51

7.6

Payment of Taxes and Other Indebtedness.

52

7.7

Insurance.

52

7.8

Performance of Obligations.

52

7.9

Use of Proceeds.

52

7.10

Audits/Inspections.

52

7.11

Ownership of Certain Subsidiaries.

52

SECTION 8  NEGATIVE COVENANTS

53

8.1

Nature of Business.

53

8.2

Consolidation and Merger.

53

8.3

Sale or Lease of Assets.

53

8.4

Affiliate Transactions.

53

8.5

Liens.

54

8.6

Accounting Changes.

55

8.7

Burdensome Agreements.

55

SECTION 9  EVENTS OF DEFAULT

55

9.1

Events of Default.

55

9.2

Acceleration; Remedies.

57

9.3

Allocation of Payments After Event of Default.

58

SECTION 10  AGENCY PROVISIONS

59

10.1

Appointment and Authority.

59

10.2

Rights as a Lender.

59

10.3

Exculpatory Provisions.

60

10.4

Reliance by Administrative Agent.

60

10.5

Delegation of Duties.

61

10.6

Resignation of Administrative Agent.

61

10.7

Non‑Reliance on Administrative Agent and Other Lenders.

62

10.8

No Other Duties, Etc.

62

10.9

Administrative Agent May File Proofs of Claim.

62

SECTION 11  MISCELLANEOUS

63

ii

--------------------------------------------------------------------------------


11.1

Notices; Effectiveness; Electronic Communication.

63

11.2

Right of Set‑Off.

65

11.3

Successors and Assigns.

65

11.4

No Waiver; Remedies Cumulative.

68

11.5

Attorney Costs, Expenses, Taxes and Indemnification by Borrowers.

68

11.6

Amendments, Etc.

70

11.7

Counterparts.

71

11.8

Headings.

71

11.9

Survival of Indemnification and Representations and Warranties.

71

11.10

Governing Law; Venue; Service.

71

11.11

Waiver of Jury Trial; Waiver of Consequential Damages.

72

11.12

Severability.

72

11.13

Further Assurances.

72

11.14

Confidentiality.

72

11.15

Entirety.

73

11.16

Binding Effect; Continuing Agreement.

73

11.17

Regulatory Statement.

73

11.18

USA Patriot Act Notice.

74

11.19

Acknowledgment.

74

11.20

Replacement of Lenders.

74

iii

--------------------------------------------------------------------------------


SCHEDULES

 

    Schedule 1.1(a)  Pro Rata Shares Schedule 1.1(c)    Existing Letters of
Credit Schedule 6.18 Material Leases Schedule 6.19 Material Lease Interest
Payments and Discount Rate Schedule 11.1  Notices Schedule 11.3     Processing
and Recording Fees

 

EXHIBITS       Exhibit 1.1A Form of Guaranty Agreement Exhibit 1.1B Form of
Joinder Agreement Exhibit 2.1(b) Form of Notice of Borrowing Exhibit 2.1(e) Form
of Note Exhibit 2.3 Form of Notice of Continuation/Conversion Exhibit 7.1(c) 
Form of Compliance Certificate Exhibit 11.3(b) Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Credit Agreement") is entered
into as of  August 15, 2005 among PNM RESOURCES, INC., a New Mexico corporation
(the "Company"), FIRST CHOICE POWER, L.P., a Texas limited partnership ("FCP",
together with the Company and any other Subsidiaries of the Company that become
borrowers hereunder in accordance with Section 2.6, the "Borrowers"), the
Lenders and BANK OF AMERICA, N.A., as Administrative Agent.

RECITALS

WHEREAS, the Company and FCP are parties to that certain Credit Agreement, dated
as of November 15, 2004, among the Company and FCP, as borrowers, the lenders
and financial institutions party thereto, Bank of America, N.A., as
administrative agent, and Wachovia Bank, National Association, as syndication
agent (as amended from time to time, the "Existing Credit Agreement"); and

 WHEREAS, the Company and FCP have requested that the Lenders amend and restate
the Existing Credit Agreement to, among other things, increase the senior credit
facility to an aggregate principal amount of $600,000,000; and

WHEREAS, the Lenders party hereto have agreed to make the requested amended and
restated senior credit facility available on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


SECTION 1

DEFINITIONS AND ACCOUNTING TERMS


1.1       DEFINITIONS.

The following terms shall have the meanings specified herein unless the context
otherwise requires.  Defined terms herein shall include in the singular number
the plural and in the plural the singular:

"Adjusted Eurodollar Rate" means the Eurodollar Rate plus the Applicable
Percentage.

"Administrative Agent" means Bank of America or any successor administrative
agent appointed pursuant to Section 10.9.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account with as the Administrative Agent may from time to time notify the
Company and the Lenders.

"Administrative Fees" has the meaning set forth in Section 3.4(d).

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

--------------------------------------------------------------------------------


"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

"Agent-Related Persons" means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

"Applicable Percentage" means, for Eurodollar Loans, L/C Fees, Commitment Fees
and Utilization Fees, the appropriate applicable percentages, in each case
(subject to the exception  indicated below) corresponding to the Debt Rating in
effect as of the most recent Calculation Date as shown below:

Pricing Level

Debt Rating*

Applicable Percentage for Eurodollar Loans and L/C Fees

Applicable Percentage for Commitment Fees

Applicable Percentage for Utilization Fees

I

> A-/A3

0.350%

0.080%

0.100%

II

BBB+/Baa1

0.400%

0.100%

0.100%

III

BBB/Baa2

0.500%

0.125%

0.100%

IV

BBB-/Baa3

0.650%

0.150%

0.100%

V

BB+/Ba1

0.875%

0.200%

0.125%

VI

<BB+ or unrated/

<Ba1 or unrated

1.250%

0.300%

0.250%

 

 

 

 

 

 

*             The Debt Rating of the Company shall be used for purposes of
determining the Applicable Percentages for (a) outstanding Eurodollar Loans and
L/C Fees of the Company, First Choice and FCP, (b) Commitment Fees and (c)
Utilization Fees payable with respect to Loans made to the Company, First Choice
and FCP.  The Debt Rating of TNMP shall be used for purposes of determining the
Applicable Percentages for (a) outstanding Eurodollar Loans and L/C Fees of TNMP
and (b) Utilization Fees payable with respect to Loans made to TNMP.  

The Applicable Percentage shall be determined based on the applicable Debt
Ratings and adjusted on the date one Business Day after the date on which an
applicable Debt Rating is upgraded or downgraded in a manner which requires a
change in the then applicable Pricing Level set forth above (the date the Debt
Ratings begin to apply and each such adjustment date referred to herein as a
"Calculation Date"). If at any time there is a split in a Person's Debt Rating
between S&P and Moody's, the Applicable Percentage shall be determined by the
higher of the two Debt Ratings (i.e. the lower pricing); provided that if the
two Debt Ratings are more than one level apart, the Applicable Percentage shall
be based on the Debt Rating which is one level lower than the higher rating.  If
the applicable Borrower does not have a Debt Rating from either S&P or Moody's,
then, with respect to that Debt Rating for that Borrower, Pricing Level VI shall
apply.  Each Applicable Percentage shall be effective from one Calculation Date
until the next Calculation Date.  Any adjustment in the Applicable Percentage
shall be applicable to all existing Eurodollar Loans as well as any new
Eurodollar Loans made.  The applicable Pricing Level for Applicable Percentage,
as of the Closing Date, is Pricing Level IV.

2

--------------------------------------------------------------------------------


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arrangers" means Banc of America Securities LLC and Wachovia Capital Markets
LLC, in each case together with its successors and/or assigns.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).

"Authorized Officer" means any of the president, chief executive officer, chief
financial officer or treasurer of the Company.

"Bank of America" means Bank of America, N.A., together with its successors
and/or assigns.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its "prime rate" (the "Prime Rate").  The Prime Rate is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent's costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate.  Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.    

"Base Rate Loan" means any Revolving Loan bearing interest at a rate determined
by reference to the Base Rate.

"Borrowers" means (a) the Company, (b) FCP and (c) subject to compliance with
Section 2.6, First Choice and TNMP, and "Borrower" means any one of them.

"Borrower Obligations" means, with respect to each Borrower, without
duplication, all of the obligations of such Borrower to the Lenders and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes,
or any of the other Credit Documents.

"Borrowing" means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.1.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by Law or other
governmental action to close in New York, New York or Charlotte, North Carolina;
provided that in the case of Eurodollar Loans such day is also a day on which
dealings are conducted by and between banks in the London interbank market.

3

--------------------------------------------------------------------------------


"Capital Stock" means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.

"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable L/C Issuer.

"Change of Control" means the occurrence of any of the following:  (a) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all Capital Stock that such person or group has the
right to acquire (such right, an "option right"), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of  twenty-five (25%) of the Capital Stock of the Company entitled
to vote for members of the board of directors or equivalent governing body of
the Company on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (c) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company, or control over the Voting Stock of the Company on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing twenty-five
(25%)  or more of the combined voting power of such Voting Stock. 

"Closing Date" means the date of this Credit Agreement, which is the first date
all the conditions precedent in Section 5.1 are satisfied or waived in
accordance with Section 5.1.

4

--------------------------------------------------------------------------------


"Code" means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

"Commitment" means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.1 and (b) fund or purchase
Participation Interests in L/C Obligations pursuant to Section 2.2, in an
aggregate principal amount at any one time outstanding not to exceed such
Lender's Pro Rata Share of the Revolving Committed Amount as set forth opposite
such Lender's name on Schedule 1.1(a) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

"Company" means PNM Resources, Inc., a New Mexico corporation, together with its
successors and permitted assigns.

"Compensation Period" has the meaning set forth in Section 3.2(c)(ii).

"Compliance Certificate" means a fully completed and duly executed officer's
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.

"Consolidated Capitalization" means, with respect to any Person, the sum of (a)
all of the shareholders' equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) 75% of the outstanding principal
amount of Specified Securities of such Person and its Subsidiaries.

"Consolidated Indebtedness" means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) the outstanding principal amount of stranded cost securitization bonds of
such Person and its Subsidiaries minus (c) an amount equal to the lesser of (i)
75% of the outstanding principal amount of Specified Securities of such Person
and its Subsidiaries or (ii) 10% of Consolidated Capitalization (calculated
assuming clause (i) above is applicable).

"Consolidated Interest Expense" means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, an amount equal to total
interest expense of such Person and its Subsidiaries for such period (including,
without limitation, all such interest expense accrued or capitalized during such
period, whether or not actually paid during such period), as determined in
accordance with GAAP.

"Consolidated Net Income" means, with respect to any Person, the consolidated
net income of such Person and its Subsidiaries, as determined in accordance with
GAAP.

"Constellation Agreement" means that certain Power Supply and Service Agreement
dated December 22, 2003 between First Choice and Constellation Energy, as
amended, and any future amendments, replacements or extensions thereof (so long
as such amendments, replacements or extensions are not materially less favorable
to the Company and its Subsidiaries).

"Contingent Obligation" means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the "primary obligation") of another Person (the "primary
obligor"), whether or not contingent, (a) to purchase,

5

--------------------------------------------------------------------------------


repurchase or otherwise acquire such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or provide
funds (i) for the payment or discharge of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet item, level of income
or financial condition of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Company and its Subsidiaries, the term Contingent Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation of any Person shall be deemed
to be an amount equal to the maximum amount of such Person's liability with
respect to the stated or determinable amount of the primary obligation for which
such Contingent Obligation is incurred or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder).

"Covenant Compliance Worksheet" shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).

"Credit Agreement" has the meaning set forth in the Preamble hereof.

"Credit Documents" means this Credit Agreement, the Notes, any Guaranty
Agreement, any Joinder Agreement, any Notice of Borrowing, any Notice of
Continuation/Conversion, and any other document, agreement or instrument entered
into or executed in connection with the foregoing.

"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders".

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debt Rating" means, with respect to the Company or TNMP, as applicable, the
long term unsecured senior non-credit enhanced debt rating of such Person by S&P
and Moody's.

"Debtor Relief Laws" means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

"Default Rate" means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).

"Defaulting Lender" means, at any time, any Lender that, (a) has failed to make
a Revolving Loan or purchase or fund a Participation Interest (but only for so
long as such Revolving Loan is not made or such Participation Interest is not
purchased or funded), (b) has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement (but only for so long as such amount has not been repaid) or (c) has
been deemed insolvent or has become subject to a bankruptcy or insolvency
proceeding or to a receiver, trustee or similar official.

6

--------------------------------------------------------------------------------


"Dollars" and "$" means dollars in lawful currency of the United States of
America.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent, each L/C Issuer and the Company (such approval not to
be unreasonably withheld or delayed); provided that (i) the Company's consent is
not required during the existence and continuation of a Default or an Event of
Default, (ii) approval by the Company shall be deemed given if no objection is
received by the assigning Lender and the Administrative Agent from the Company
within five Business Days after notice of such proposed assignment has been
delivered to the Company and (iii) neither the Company nor any Subsidiary or
Affiliate of the Company shall qualify as an Eligible Assignee.

"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, "Claims"),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.

"Environmental Laws" shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

"ERISA Affiliate" means, with respect to any Borrower, any Person (including any
trade or business, whether or not incorporated) that would be deemed to be under
"common control" with, or a member of the same "controlled group" as, such
Borrower or any of its Subsidiaries, within the meaning of Sections 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.

"ERISA Event" means, with respect to any Borrower: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by such Borrower, any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan, or the receipt by such Borrower, any of its Subsidiaries or
any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it

7

--------------------------------------------------------------------------------


intends to terminate or has terminated under Section 4041A of ERISA, (c) the
distribution by such Borrower, any of its Subsidiaries or any ERISA Affiliate
under Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan
or the taking of any action to terminate any Plan, (d) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by such
Borrower, any of its Subsidiaries or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of
any Multiemployer Plan against such Borrower, any of its Subsidiaries or any
ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed within
thirty (30) days, (f) the imposition upon such Borrower, any of its Subsidiaries
or any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of such
Borrower, any of its Subsidiaries or any ERISA Affiliate as a result of any
alleged failure to comply with the Code or ERISA in respect of any Plan, (g) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by such Borrower, any of its Subsidiaries or any ERISA Affiliate, (h) a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which such Borrower, any of its Subsidiaries or any ERISA Affiliate may
be directly or indirectly liable, (i) the adoption of an amendment to any Plan
that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part if such Borrower, any of its Subsidiaries or any ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of such
sections or (j) the withdrawal of such Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a play year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or the termination of a Multiple Employer Plan.

"Eurodollar Loan" means a Revolving Loan bearing interest based at a rate
determined by reference to the Adjusted Eurodollar Rate.

"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
("BBA LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the commencement of such Interest Period.

"Event of Default" has the meaning set forth in Section 9.1.

"Exchange Act" means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.

"Existing Credit Agreement" has the meaning set forth in the Recitals to this
Agreement.

8

--------------------------------------------------------------------------------


"Existing Letters of Credit" means the letters of credit set forth on
Schedule 1.1(c).

"FCP" means First Choice Power, L.P., a Texas limited partnership, and its
successors.

"FCP Guarantor Event of Default" means an Event of Default with respect to the
Company.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

"Fee Letters" means those certain letter agreements, each dated as of August 9,
2005, among (a) the Company, Bank of America and Banc of America Securities LLC
and (b) the Company, Wachovia Bank, N.A. and Wachovia Capital Markets LLC, in
each case as amended, modified, supplemented or restated from time to time.

"Financial Officer" means the chief financial officer, vice president-finance,
principal accounting officer or treasurer of a Borrower.

"First Choice" means First Choice Power Special Purpose, L.P., a Texas limited
partnership, and its successors.

"First Choice Guarantor Event of Default" means, if the Company guaranties the
Borrower Obligations of First Choice, an Event of Default with respect to the
Company.

"First Choice Securitization" means the accounts receivable securitization
effected by the Constellation Agreement, and any replacements or extensions
thereof (so long as such replacements or extensions are not materially less
favorable to the Company and its Subsidiaries).

"First Mortgage Bonds" means those first mortgage bonds issued pursuant to the
FMB Indenture.

 "Fiscal Quarter" means each of the calendar quarters ending as of the last day
of each March, June, September and December.

"Fiscal Year" means the calendar year ending December 31.

"FMB Indenture" means the Indenture of Mortgage and Deed of Trust, dated as of
June 1, 1947, between PSNM and The Bank of New York (formerly Irving Trust
Company), as trustee thereunder, as supplemented and amended.

"Foreign Lender" has the meaning set forth in Section 3.13(f).

9

--------------------------------------------------------------------------------


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) or that are promulgated by any Governmental Authority having
appropriate jurisdiction.

"Government Acts" has the meaning set forth in Section 2.2(k).

"Governmental Authority" means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including, without limitation, any state dental board)
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

"Granting Lender" has the meaning specified in Section 11.3(h).

"Guarantor Event of Default" means either (a) a First Choice Guarantor Event of
Default, (b) a FCP Guarantor Event of Default or (c) a TNMP Guarantor Event of
Default.

"Guaranty Agreement" means the Amended and Restated Guaranty Agreement executed
and delivered by the Company on the Closing Date with respect to FCP and any
other Guaranty Agreement substantially in the form of Exhibit 1.1A that is
executed and delivered by the Company pursuant to Section 2.6 or otherwise.

"Hazardous Substances" means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

            "Hedging Agreements" means, collectively, interest rate protection
agreements, equity index agreements, foreign currency exchange agreements,
option agreements or other interest or exchange rate or commodity price hedging
agreements (other than forward contracts for the delivery of power or gas
written by a Borrower to its jurisdictional and wholesale customers in the
ordinary course of business).

"Indebtedness" means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety

10

--------------------------------------------------------------------------------


bonds, letters of credit and bankers' acceptances (in each case, whether or not
drawn or matured and in the stated amount thereof), (d) all obligations of such
Person to pay the deferred purchase price of property or services, (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (f) all
obligations of such Person as lessee under leases that are or are required to
be, in accordance with GAAP, recorded as capital leases, to the extent such
obligations are required to be so recorded, (g) the net termination obligations
of such Person under any Hedging Agreements, calculated as of any date as if
such agreement or arrangement were terminated as of such date in accordance with
the applicable rules under GAAP, (h) all Contingent Obligations of such Person,
(i) all obligations and liabilities of such Person incurred in connection with
any transaction or series of transactions providing for the financing of assets
through one or more securitizations or in connection with, or pursuant to, any
synthetic lease or similar off-balance sheet financing, (j) the aggregate amount
of uncollected accounts receivable of such Person subject at the time of
determination to a sale of receivables (or similar transaction) to the extent
such transaction is effected with recourse to such Person (whether or not such
transaction would be reflected on the balance sheet of such Person in accordance
with GAAP), (k) all obligations, contingent or otherwise, under the Material
Leases, (l) all Specified Securities and (m) all indebtedness referred to in
clauses (a) through (l) above secured by any Lien on any property or asset owned
or held by such Person regardless of whether the indebtedness secured thereby
shall have been assumed by such Person or is nonrecourse to the credit of such
Person.

"Indemnified Liabilities" has the meaning set forth in Section 11.5(b).

"Indemnitees" has the meaning set forth in Section 11.5(b).

"Insured Series First Mortgage Bonds" means First Mortgage Bonds in the
aggregate principal amount of $65,000,000 pledged by PSNM to secure guarantees
of $65,000,000 principal amount of pollution control revenue bonds issued by the
City of Farmington, New Mexico, for the benefit of PSNM, which pollution control
revenue bonds are also supported by a municipal bond insurance policy issued by
AMBAC Indemnity Corporation.

"Interest Payment Date" means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each Fiscal Quarter and the Maturity Date.

"Interest Period" means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:

(a)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

11

--------------------------------------------------------------------------------


(c)        no Interest Period shall extend beyond the Maturity Date.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Joinder Agreement" means any Joinder Agreement substantially in the form of
Exhibit 1.1B that is executed and delivered by TNMP or First Choice, as
applicable, pursuant to Section 2.6.

"Laws" means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof, the extension of the expiry date thereof, the renewal or increase of
the amount thereof or any extension of credit resulting from a drawing
thereunder that has not been reimbursed.

"L/C Fees" has the meaning set forth in Section 3.4(c).

"L/C Fronting Fee" has the meaning set forth in Section 2.2(i).

"L/C Issuer" means either of Bank of America or Wachovia Bank, National
Association, in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7.  For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

"Lender" means any of the Persons identified as a "Lender" on the signature
pages hereto, any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof and any Person which becomes a
Lender pursuant to Section 2.1(f), together with their successors and permitted
assigns.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

12

--------------------------------------------------------------------------------


"Letter of Credit" means any  letter of credit issued hereunder and shall
include the Existing Letters of Credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

"Letter of Credit Expiration Date" means the day that is ten days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

"Letter of Credit Sublimit" means an amount equal to THREE HUNDRED MILLION
DOLLARS ($300,000,000).  The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Committed Amount.

"Lien" means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

"Mandatory Borrowing" has the meaning set forth in Section 2.2(d).

"Margin Stock" has the meaning ascribed to such term in Regulation U.

"Material Adverse Change" means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Company and its Subsidiaries, taken as a whole.

"Material Adverse Effect" means, with respect to any Borrower, a material
adverse effect upon (a) the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of such
Borrower and its Subsidiaries, taken as a whole, (b) the ability of such
Borrower or any of its Subsidiaries to perform its obligations under this Credit
Agreement or any of the other Credit Documents or (c) the legality, validity or
enforceability of this Credit Agreement or any of the other Credit Documents or
the rights and remedies of the Administrative Agent and the Lenders hereunder
and thereunder.

"Material Lease" means any lease by PSNM of its leasehold interests in (i) Unit
1 or Unit 2, and related common facilities, of the Palo Verde Nuclear Generating
Station or (ii) the electric transmission line, and related facilities, known as
the Eastern Interconnection Project, including, without limitation, any lease
set forth on Schedule 6.18 hereto.

"Maturity Date" means August 15, 2010 or, with respect to some or all of the
Lenders if such date is extended pursuant to Section 2.5, August 15, 2011 and/or
August 15, 2012.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Multiemployer Plan" means, with respect to any Borrower, any "multiemployer
plan" within the meaning of Section 4001(a)(3) of ERISA to which such Borrower,
any of its Subsidiaries or any ERISA Affiliate makes, is making or is obligated
to make contributions or has made or been obligated to make contributions.

13

--------------------------------------------------------------------------------


"Multiple Employer Plan" means, with respect to any Borrower, a Single Employer
Plan to which such Borrower, any of its Subsidiaries or any ERISA Affiliate and
at least one employer other than such Borrower, any of its Subsidiaries or any
ERISA Affiliate are contributing sponsors.

"Nonrenewal Notice Date" has the meaning set forth in Section 2.2(b)(iii).

"Notes" means the promissory notes of each of the Borrowers in favor of each of
the Lenders evidencing the Revolving Loans made to such Borrower provided
pursuant to Section 2.1, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time and as evidenced in the form of Exhibit 2.1(e).

"Notice of Borrowing" means a request by a Borrower for a Revolving Loan in the
form of Exhibit 2.1(b).

"Notice of Continuation/Conversion" means a request by a Borrower to continue an
existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.

"Other Taxes" has the meaning set forth in Section 3.13(b).

"PBGC" means the Pension Benefit Guaranty Corporation and any successor thereto.

"Participant" has the meaning set forth in Section 11.3(d).

"Participation Interest" means (a) the purchase by a Lender of a participation
in Letters of Credit or L/C Obligations as provided in Section 2.2 or (b) the
purchase by a Lender of a participation in any Revolving Loan as provided in
Section 3.8.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.

"Plan" means, with respect to any Borrower, any "employee benefit plan" (within
the meaning of Section 3(3) of ERISA) which is covered by ERISA and with respect
to which such Borrower, any of its Subsidiaries or any ERISA Affiliate is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an "employer" within the meaning of Section 3(5) of ERISA.

"Preferred Stock" means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.

"Prime Rate" has the meaning set forth in the definition of Base Rate in this
Section 1.1.

"Pro Rata Share" means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Revolving Committed Amount at
such time; provided that if the Commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuers to make L/C Credit Extensions have

14

--------------------------------------------------------------------------------


been terminated pursuant to Section 9.2 or otherwise, then the Pro Rata Share of
each Lender shall be determined based on such Lender's percentage ownership of
the sum of the aggregate amount of outstanding Revolving Loans plus the
aggregate amount of outstanding L/C Obligations.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

"Prohibited Transaction" means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.

"Property" means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

"PSNM" means Public Service Company of New Mexico, a New Mexico corporation.

"PSNM Accounts Receivable Securization" means the electric and gas accounts
receivable securitization program that was approved by the New Mexico Public
Regulation Commission in Case 3838 and was executed by PSNM and Bank of America
(successor by merger to Fleet National Bank), or an Affiliate thereof, on April
8, 2003, and any amendments, replacements or extensions thereof (so long as such
amendments, replacements or extensions are not materially less favorable to the
Company and its Subsidiaries).

"Register" has the meaning set forth in Section 11.3(c).

"Regulations T, U and X" means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

"Reportable Event" means (a) any "reportable event" within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such "reportable event"
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.

"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time.  For
purposes of the preceding sentence, the term "Credit Exposure" as applied to
each Lender shall mean (a) at any time prior to the termination of the
Commitments, the Pro Rata Share of such Lender of the Revolving Committed Amount
multiplied by the Revolving Committed Amount and (b) at any time after the
termination of the Commitments, the sum of (i) the principal balance of the
outstanding Revolving Loans of such Lender plus (ii) such Lender's Participation
Interests in the face amount of the outstanding Letters of Credit.

"Requirement of Law" means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.

15

--------------------------------------------------------------------------------


"Responsible Officer" means, with respect to any Borrower, the president, the
chief executive officer, the co-chief executive officer, the chief financial
officer, any executive officer, vice president-finance, principal accounting
officer or treasurer of such Borrower, and any other officer or similar official
thereof responsible for the administration of the obligations of such Borrower
in respect of this Credit Agreement and the other Credit Documents.

"Restricted Payment" means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person.

"Revolving Committed Amount" means SIX HUNDRED MILLION DOLLARS ($600,000,000) or
such other amount, as it may be reduced from time to time in accordance with
Section 2.1(d) or increased pursuant to Section 2.1(f).

"Revolving Loans" or "Loans" has the meaning set forth in Section 2.1(a).

"S&P" means Standard & Poor's Rating Service, a division of The McGraw-Hill
Companies, Inc. and its successors.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.

"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.

            "SPC" has the meaning set forth in Section 11.3(h).

"Specified Securities" means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as "FELINE PRIDES", "PEPS", "HITS", "SPACES" and "DECS" and generally
referred to as "equity units" and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).

16

--------------------------------------------------------------------------------


            "Subsidiary" means, as to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such person directly or indirectly through Subsidiaries
has more than a 50% equity interest at any time.  Any reference to Subsidiary
herein, unless otherwise identified, shall mean a Subsidiary, direct or
indirect, of the Company.  Any reference to a Subsidiary of the Company herein
shall not include any Subsidiary that is inactive, has minimal or no assets and
does not generate revenues.

"Subsidiary Borrower Sublimit" means (a) with respect to TNMP (to the extent
such Person is a Borrower hereunder), the lesser of (i) ONE HUNDRED MILLION
DOLLARS ($100,000,000) and (ii) the Revolving Committed Amount then in effect,
(b) with respect to First Choice (to the extent such Person is a Borrower
hereunder), the lesser of (i) THREE HUNDRED MILLION DOLLARS ($300,000,000) minus
the aggregate amount of the Credit Extensions made to FCP and (ii) the Revolving
Committed Amount then in effect and (c) with respect to FCP, the lesser of (i)
THREE HUNDRED MILLION DOLLARS ($300,000,000) minus the aggregate amount of the
Credit Extensions made to First Choice hereunder and (ii) the Revolving
Committed Amount then in effect.  The Subsidiary Borrower Sublimits of First
Choice and FCP may be increased in accordance with Section 2.1(g).

"Taxes" has the meaning set forth in Section 3.13(a).

"TNMP" means Texas-New Mexico Power Company, a Texas corporation.

"TNMP Guarantor Event of Default" means, if the Company guaranties the Borrower
Obligations of TNMP, an Event of Default with respect to the Company.

"Total Assets" means all assets of a Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.

"Type" means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.

"Unreimbursed Amount" has the meaning specified in Section 2.2(d)(i).

"Unused Revolving Commitment" means, for any date of determination, the amount
by which (a) the aggregate Revolving Committed Amount on such date exceeds (b)
the sum of the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding L/C Obligations on such date.

"Utilization Fees" has the meaning set forth in Section 3.4(b).

"Voting Stock" means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).

17

--------------------------------------------------------------------------------



1.2       COMPUTATION OF TIME PERIODS AND OTHER DEFINITIONAL PROVISIONS.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."  References in this Credit Agreement to "Articles", "Sections",
"Schedules" or "Exhibits" shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.


1.3       ACCOUNTING TERMS/CALCULATION OF FINANCIAL COVENANTS.

Except as otherwise expressly provided herein, all accounting terms used herein
or incorporated herein by reference shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. Notwithstanding
anything to the contrary in this Credit Agreement, for purposes of calculation
of the financial covenants set forth in Section 7.2, all accounting
determinations and computations thereunder shall be made in accordance with GAAP
as in effect as of the date of this Credit Agreement applied on a basis
consistent with the application used in preparing the most recent financial
statements of the Company referred to in Section 4.1(d).  In the event that any
changes in GAAP after such date are required to be applied to the Company, or,
if applicable, TNMP, and would affect the computation of the financial covenants
contained in Section 7.2, such changes shall be followed only from and after the
date this Credit Agreement shall have been amended to take into account any such
changes. 


1.4       TIME.

All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.


1.5       ROUNDING OF FINANCIAL COVENANTS.

Any financial ratios required to be maintained by a Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.6       REFERENCES TO AGREEMENTS AND REQUIREMENT OF LAWS.

Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.


1.7       LETTER OF CREDIT AMOUNTS.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

18

--------------------------------------------------------------------------------



SECTION 2

CREDIT FACILITY


2.1       REVOLVING LOANS.

(a)        Revolving Loan Commitment.   Subject to the terms and conditions set
forth herein, each Lender severally agrees to make revolving loans (each a
"Revolving Loan" or "Loan" and collectively the "Revolving Loans" or "Loans") in
Dollars to the Borrowers, at any time and from time to time, during the period
from and including the Closing Date to but not including the Maturity Date (or
such earlier date if the Commitments have been terminated as provided herein);
provided, however, that after giving effect to any Borrowing (i) the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations shall not exceed the Revolving
Committed Amount, (ii) the sum of the principal amount of outstanding Revolving
Loans plus the principal amount of outstanding L/C Obligations of each of TNMP,
First Choice and FCP, as applicable, shall not exceed the Subsidiary Borrower
Sublimit for such Person and (iii) with respect to each individual Lender, the
sum of the aggregate principal amount of outstanding Revolving Loans plus the
aggregate principal amount of outstanding L/C Obligations of such Lender shall
not exceed such Lender's Pro Rata Share of the Revolving Committed Amount. 
Subject to the terms of this Credit Agreement (including Section 3.3), the
Borrowers may borrow, repay and reborrow Revolving Loans.

(b)        Method of Borrowing for Revolving Loans.  By no later than 11:00 a.m.
(i) on the date of the requested Borrowing of Revolving Loans that will be Base
Rate Loans and (ii) three Business Days prior to the date of the requested
Borrowing of Revolving Loans that will be Eurodollar Loans, the applicable
Borrower shall telephone the Administrative Agent as well as submit a written
Notice of Borrowing in the form of Exhibit 2.1(b) to the Administrative Agent
setting forth (A) the amount requested, (B) the date of the requested Borrowing,
(C) the Type of Revolving Loan, (D) with respect to Revolving Loans that will be
Eurodollar Loans, the Interest Period applicable thereto, and (E) certification
that such Borrower has complied in all respects with Section 5.  If the
applicable Borrower shall fail to specify (1) an Interest Period in the case of
a Eurodollar Loan, then such Eurodollar Loan shall be deemed to have an Interest
Period of one month or (2) the Type of Revolving Loan requested, then such
Revolving Loan shall be deemed to be a Base Rate Loan.  All Revolving Loans made
on the Closing Date shall be Base Rate Loans.  Thereafter, all or any portion of
the Revolving Loans may be converted into Eurodollar Loans in accordance with
the terms of Section 2.3.

(c)        Funding of Revolving Loans.  Upon receipt of a Notice of Borrowing,
the Administrative Agent shall promptly inform the Lenders as to the terms
thereof.  Each such Lender shall make its Pro Rata Share of the requested
Revolving Loans available to the Administrative Agent in immediately available
funds at the Administrative Agent's Office not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Borrowing.  Upon satisfaction
of the conditions set forth in Section 5, the amount of the requested Revolving
Loans will then be made available to the applicable Borrower by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by such Borrower.

19

--------------------------------------------------------------------------------


(d)        Reductions of Revolving Committed Amount.  Upon at least three
Business Days' notice, the Company shall have the right to permanently terminate
or reduce the aggregate unused amount of the Revolving Committed Amount at any
time or from time to time; provided that (i) each partial reduction shall be in
an aggregate amount at least equal to $5,000,000 and in integral multiples of
$1,000,000 above such amount and (ii) no reduction shall be made which would
reduce the Revolving Committed Amount to an amount less than the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding L/C Obligations.  Any reduction in (or
termination of) the Revolving Committed Amount shall be permanent and may not be
reinstated.

(e)        Notes.  At the request of any Lender, the Revolving Loans made by
such Lender shall be evidenced by duly executed promissory notes of the
applicable Borrowers in favor of such Lender in substantially the form of
Exhibit 2.1(e).  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(f)        Increases of the Revolving Committed Amount.  The Company shall have
the right, upon at least fifteen (15) Business Days' prior written notice to the
Administrative Agent, to increase the Revolving Committed Amount, in one or more
increases, at any time and from time to time after the Closing Date, subject,
however, in any such case, to satisfaction of the following conditions
precedent:

(i)         no Default or Event of Default shall have occurred and be continuing
on the date on which such increase is to become effective;

(ii)        after giving effect to such increase, the Revolving Committed Amount
shall not exceed $850,000,000;

(iii)       the representations and warranties set forth in Section 6 shall be
true and correct in all material respects on and as of the date on which such
increase is to become effective;

(iv)       such increase shall be in a minimum amount of $10,000,000 and in
integral multiples of $1,000,000 in excess thereof;

(v)        such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) documentation from each institution providing an additional
commitment evidencing their commitment and their obligations under this
Agreement in form and substance acceptable to the Administrative Agent;

(vi)       the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Company and applicable opinions) it
may reasonably request relating to the corporate or other necessary authority
for  and the validity of such increase in the Revolving Committed Amount, and
any other matters relevant thereto, all in form and substance reasonably
satisfactory to the Administrative Agent;

20

--------------------------------------------------------------------------------


(vii)      if any Revolving Loans are outstanding at the time of the increase in
the Revolving Committed Amount, the Borrowers shall, if applicable, prepay one
or more existing Revolving Loans (such prepayment to be subject to Section 3.14)
in an amount necessary such that after giving effect to the increase in the
Revolving Committed Amount, each Lender will hold its pro rata share (based on
its Pro Rata Share of the increased Revolving Committed Amount) of outstanding
Revolving Loans; and

(viii)      the Company shall pay such fees to the Administrative Agent, for the
benefit of the Lenders providing such additional commitments, as determined at
the time of such increase.

(g)        Increases of the Subsidiary Borrower Sublimits of FCP and First
Choice.  In connection with any increase to the Revolving Committed Amount
pursuant to Section 2.1(f), the Company shall have the right, upon at least
fifteen (15) Business Days' prior written notice to the Administrative Agent, to
increase the Subsidiary Borrower Sublimits of FCP and First Choice by a
corresponding amount of such increase in the Revolving Committed Amount subject
to receipt by the Administrative Agent of all documents (including resolutions
and applicable opinions) it may reasonably request relating to the authority for
and validity of such increase and any other matters relevant thereto, all in
form and substance reasonably satisfactory to the Administrative Agent.  It is
understood and agreed that any increase in the Revolving Committed Amount
pursuant to Section 2.1(f) and any corresponding increase to the Subsidiary
Borrower Sublimits of FCP and First Choice shall not affect the Subsidiary
Borrower Sublimit of TNMP.


2.2       LETTER OF CREDIT SUBFACILITY.

(a)        The Letter of Credit Commitment.

(i)         Subject to the terms and conditions set forth herein and other terms
and conditions that the applicable L/C Issuer may reasonably require, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.2, from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue standby Letters of Credit in Dollars for the account of a Borrower and to
amend Letters of Credit previously issued by it, in each case in accordance with
subsection (b) below and (B) the Lenders severally agree to participate in such
Letters of Credit; provided, however, that after giving effect to the issuance
of any Letter of Credit (1) the sum of the aggregate principal amount of
outstanding Revolving Loans plus the aggregate principal amount of outstanding
L/C Obligations shall not exceed the Revolving Committed Amount, (2) the sum of
the principal amount of outstanding Revolving Loans plus the principal amount of
outstanding L/C Obligations of each of TNMP, First Choice and FCP, as
applicable, shall not exceed the Subsidiary Borrower Sublimit for such Person,
(3) with respect to each individual Lender, the sum of the aggregate principal
amount of outstanding Revolving Loans of such Lender plus the aggregate
principal amount of outstanding L/C Obligations of such Lender shall not exceed
such Lender's Pro Rata Share of the Revolving Committed Amount and (4) the
aggregate amount of L/C Obligations shall not at any time exceed the Letter of
Credit Sublimit.  Within the foregoing limits, and subject to the terms and
conditions hereof, a Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

21

--------------------------------------------------------------------------------


(ii)        An L/C Issuer shall be under no obligation to issue or amend any
Letter of Credit if:

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)       the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D)       the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;

(E)       such Letter of Credit is in an initial amount less than $100,000
(unless otherwise agreed to by such L/C Issuer), is to be used for a purpose
other than as permitted by Section 7.9, or is denominated in a currency other
than Dollars; or

(F)        a default of any Lender's obligations to fund under Section 2.2(d)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into satisfactory arrangements with the
applicable Borrower or such Lender to eliminate such L/C Issuer's risk with
respect to such Lender.

(iii)       An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 (b)        Procedures for Issuance and Amendment of Letters of Credit. 

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to an L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower.  The Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as such

22

--------------------------------------------------------------------------------


L/C Issuer may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as applicable.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day), (B) the amount thereof, (C) the expiry date thereof,
(D) the name and address of the beneficiary thereof, (E) the documents to be
presented by such beneficiary in case of any drawing thereunder, (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder and (G) such other matters as such L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended, (2) the
proposed date of amendment thereof (which shall be a Business Day), (3) the
nature of the proposed amendment and (4) such other matters as such L/C Issuer
may require.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof.  Upon receipt by the
applicable L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of such Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business practices.

(iii)       If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an "Auto‑Renewal Letter of Credit"); provided that any such Auto‑Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve‑month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Nonrenewal Notice Date") in each such twelve‑month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable L/C Issuer, the applicable Borrower shall not be required to make
a specific request to such L/C Issuer for any such renewal.  Once an
Auto‑Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such renewal if (A) such L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.2(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 5 is not then satisfied.

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

23

--------------------------------------------------------------------------------


(c)        Participations.

(i)         On the Closing Date, each Lender shall be deemed to have purchased
without recourse a risk participation from the applicable L/C Issuer in each
Existing Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Existing Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to such L/C Issuer therefor and discharge
when due, its Pro Rata Share of the obligations arising under such Existing
Letter of Credit.

(ii)        Each Lender, upon issuance of a Letter of Credit, shall be deemed to
have purchased without recourse a risk participation from the applicable L/C
Issuer in such Letter of Credit and the obligations arising thereunder and any
collateral relating thereto, in each case in an amount equal to its Pro Rata
Share of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to such L/C Issuer therefor and discharge when due, its
Pro Rata Share of the obligations arising under such Letter of Credit.

(d)     Reimbursement.

(i)         In the event of any drawing under any Letter of Credit, the
applicable L/C Issuer will promptly notify the applicable Borrower.  The
applicable Borrower shall reimburse the applicable L/C Issuer on the day of
drawing under any Letter of Credit either with the proceeds of a Revolving Loan
obtained hereunder or otherwise in immediately available funds.  If the
applicable Borrower shall fail to reimburse the applicable L/C Issuer as
provided hereinabove (the "Unreimbursed Amount"), the unreimbursed amount of
such drawing shall bear interest at a per annum rate equal to the Base Rate plus
two percent (2%).

(ii)        Subsequent to a drawing under any Letter of Credit, unless the
applicable Borrower shall immediately notify the applicable L/C Issuer of its
intent to otherwise reimburse such L/C Issuer, such Borrower shall be deemed to
have requested a Base Rate Loan in the amount of the drawing as described
herein, the proceeds of which will be used to satisfy the reimbursement
obligations.  On any day on which the applicable Borrower shall be deemed to
have requested a Revolving Loan borrowing to reimburse a drawing under a Letter
of Credit, the Administrative Agent shall give notice to the Lenders that a
Revolving Loan has been deemed requested in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan borrowing comprised solely of
Base Rate Loans (each such borrowing, a "Mandatory Borrowing") shall be
immediately made from all Lenders (without giving effect to any termination of
the Commitments pursuant to Section 9.2 or otherwise) pro rata based on each
Lender's respective Pro Rata Share and the proceeds thereof shall be paid
directly to the applicable L/C Issuer for application to the respective L/C
Obligations.  Each Lender hereby irrevocably agrees to make such Revolving Loans
immediately upon any such request or deemed request on account of each such
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (A) the amount

24

--------------------------------------------------------------------------------


of Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (B) the failure of any conditions
specified in Section 5.2 to have been satisfied, (C) the existence of a Default
or an Event of Default, (D) the failure of any such request or deemed request
for Revolving Loans to be made by the time otherwise required hereunder, (E) the
date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or any termination of the Commitments. 

(iii)       In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code with
respect to the applicable Borrower), then each such Lender hereby agrees that it
shall forthwith fund (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the applicable
Borrower on or after such date and prior to such purchase) its Pro Rata Share in
the outstanding L/C Obligations; provided, that in the event any Lender shall
fail to fund its Pro Rata Share on the day the Mandatory Borrowing would
otherwise have occurred, then the amount of such Lender's unfunded participation
interest therein shall bear interest payable to the applicable L/C Issuer upon
demand, at the rate equal to, if paid within two Business Days of such date, the
Federal Funds Rate, and thereafter at a rate equal to the Base Rate. 
Simultaneously with the making of each such payment by a Lender to such L/C
Issuer, such Lender shall, automatically and without any further action on the
part of such L/C Issuer or such Lender, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to such L/C Issuer) in the related unreimbursed drawing portion
of the L/C Obligation and in the interest thereon and shall have a claim against
the applicable Borrower with respect thereto.  Any payment by the Lenders
pursuant to this clause (iii) shall not relieve or otherwise impair the
obligations of the applicable Borrower to reimburse the applicable L/C Issuer
under a Letter of Credit.

(e)        Obligations Absolute.  The obligation of each Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit issued at
its request shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i)         any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, or any other agreement or instrument relating thereto;

(ii)        the existence of any claim, counterclaim, set‑off, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

25

--------------------------------------------------------------------------------


(iv)       any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower's instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer.  The applicable
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f)        Role of L/C Issuers.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent‑Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuers shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable, (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
or (iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application.  Each Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, any Agent‑Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuers, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.2(e) provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against a L/C Issuer, and such L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by such L/C Issuer's willful
misconduct or gross negligence or such L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

26

--------------------------------------------------------------------------------


(g)        Cash Collateral.  If, as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the applicable Borrower shall immediately Cash Collateralize the then
aggregate principal amount of all L/C Obligations owing by it (in an amount
equal to such aggregate principal amount determined as of the Letter of Credit
Expiration Date).  Each Borrower hereby grants to the Administrative Agent, for
the benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash collateral shall be maintained in blocked, non‑interest bearing
deposit accounts at Bank of America.

(h)        Applicability of ISP.   Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.

(i)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The applicable Borrower shall pay directly to the applicable L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
in an amount equal to 0.125% times the daily maximum amount available to be
drawn under such Letter of Credit (the "L/C Fronting Fee").  The L/C Fronting
Fee shall be computed on a quarterly basis in arrears and shall be due and
payable on the last Business Day of each Fiscal Quarter (as well as on the
Letter of Credit Expiration Date) for the Fiscal Quarter (or portion thereof)
then ending, beginning with the first of such dates to occur after the issuance
of such Letter of Credit.  In addition, the applicable Borrower shall pay
directly to the applicable L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)         Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k)        Indemnification of L/C Issuers.

            (i)         In addition to its other obligations under this Credit
Agreement, each Borrower hereby agrees to protect, indemnify, pay and hold each
L/C Issuer harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys'
fees) that such L/C Issuer may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit for the account of such
Borrower or (B) the failure of such L/C Issuer to honor a drawing under a Letter
of Credit issued for the account of such Borrower as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called "Government Acts").

            (ii)        As between the Borrowers and the L/C Issuers, the
Borrowers shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof.  In the absence of gross negligence or
willful misconduct, no L/C Issuer shall be responsible for:  (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign

27

--------------------------------------------------------------------------------


any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; (D) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (G) any consequences
arising from causes beyond the control of such L/C Issuer, including, without
limitation, any Government Acts.  None of the above shall affect, impair, or
prevent the vesting of an L/C Issuer's rights or powers hereunder.

            (iii)       In furtherance and extension and not in limitation of
the specific provisions hereinabove set forth, any action taken or omitted by an
L/C Issuer, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such L/C Issuer
under any resulting liability to the Borrowers.  It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the L/C Issuers against any and all risks involved in the issuance of
the Letters of Credit, all of which risks are hereby assumed by the Borrowers,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts.  No L/C
Issuer shall, in any way, be liable for any failure by such L/C Issuer or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such L/C Issuer.

            (iv)       Nothing in this subsection (k) is intended to limit the
reimbursement obligation of the Borrowers contained in this Section 2.2.  The
obligations of the Borrowers under this subsection (k) shall survive the
termination of this Credit Agreement.  No act or omission of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the applicable L/C Issuer to enforce any right, power or benefit under
this Credit Agreement.

            (l)         Letter of Credit Amounts.  Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.


2.3       CONTINUATIONS AND CONVERSIONS.

Subject to the terms below, the applicable Borrower shall have the option, on
any Business Day prior to the Maturity Date, to continue existing Eurodollar
Loans for a subsequent Interest Period, to convert Base Rate Loans into
Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans.  By no
later than 11:00 a.m. (a) on the date of the requested conversion of a
Eurodollar Loan to a Base Rate Loan and (b) three Business Days prior to the
date of the requested continuation of a Eurodollar Loan or conversion of a Base
Rate Loan to a Eurodollar Loan, the applicable Borrower shall provide telephonic
notice to the Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion in the form of Exhibit 2.3, setting forth whether such
Borrower wishes to continue or convert such Revolving Loans.  Notwithstanding
anything herein to the contrary, (A) except as provided in Section 3.11,
Eurodollar Loans may only be continued or converted into Base Rate Loans on the
last day of the Interest Period applicable thereto, (B) Eurodollar Loans may not
be continued nor may Base Rate Loans be converted into Eurodollar

28

--------------------------------------------------------------------------------


Loans during the existence and continuation of a Default or an Event of Default
and (C) any request to continue a Eurodollar Loan that fails to comply with the
terms hereof or any failure to request a continuation of a Eurodollar Loan at
the end of an Interest Period shall be deemed a request to convert such
Eurodollar Loan to a Base Rate Loan on the last day of the applicable Interest
Period. 


2.4       MINIMUM AMOUNTS.

Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $3,000,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of outstanding
Revolving Loans) and (c) no more than five Eurodollar Loans shall be outstanding
hereunder at any one time.  For the purposes of this Section 2.4, separate
Eurodollar Loans that begin and end on the same date, as well as Eurodollar
Loans that begin and end on different dates, shall all be considered as separate
Eurodollar Loans.


2.5       EXTENSION OPTION.

(a)        Request for Extension.  At any time prior to the first anniversary of
the Closing Date, the Company may, on a one-time basis, by notice to the
Lenders, request that the Lenders extend the Maturity Date for one additional
year.  At any time after the first anniversary of the Closing Date but prior to
the second anniversary of the Closing Date, the Company may, on a one-time
basis, by notice to the Lenders, request that the Lenders extend the then
current Maturity Date for one additional year.  Each Lender shall, by notice to
the Company and the Administrative Agent not later than the 30th day following
the date of any such request from the Company, advise the Company whether or not
it agrees to extend the Maturity Date as requested.   Each decision by a Lender
shall be in the sole discretion of such Lender, and any Lender that has not so
advised the Administrative Agent by the 30th day following the date of such
request from the Company shall be deemed to have declined to agree to such
extension.  Each of the parties hereto acknowledges and agrees that no Lender
shall be obligated to extend the Maturity Date pursuant to the terms of this
Section 2.5.  Any Lender who fails to agree to the extension request of the
Company, as set forth herein, shall be referred to, for purposes of this
Section, as a "Non-Extending Lender".

            (b)        Extension.  If Lenders holding Commitments representing
at least 50% of the Revolving Committed Amount agree to any such request for
extension of the Maturity Date (collectively, the "Approving Lenders"), then the
Company may extend the Maturity Date for an additional year solely as to the
Approving Lenders with a Revolving Committed Amount equal to the aggregate
Commitments of the Approving Lenders during such extension period.  If
Non-Extending Lenders hold Commitments representing more than 50% of the
Revolving Committed Amount, then the Company shall withdraw its extension
request and the Maturity Date will remain unchanged.  With respect to the
Non-Extending Lenders, it is understood and agreed that the Maturity Date
relating to the Non-Extending Lenders shall remain unchanged and the repayment
of all obligations owed to them and the termination of their Commitments shall
occur on the then existing Maturity Date without giving effect to such extension
request.


2.6       DESIGNATION AND TERMINATION OF SUBSIDIARY BORROWERS.

(a)        Each of TNMP and First Choice (each an "Applicant Borrower") may
become a Borrower under this Credit Agreement provided that the following
conditions precedent are satisfied:

(i)         receipt by the Administrative Agent of a Joinder Agreement duly
executed by such Applicant Borrower, together with such organizational
documents, supporting resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent in its sole discretion;

29

--------------------------------------------------------------------------------


(ii)        in the case of First Choice, (A) the Debt Rating of the Company is
BBB- or better from S&P and Baa3 or better from Moody's and (B) the
Administrative Agent shall have received a Guaranty Agreement duly executed by
the Company guarantying the payment of all Borrower Obligations of First Choice;

(iii)       in the case of TNMP, either (A) the Debt Rating of TNMP is either
(1) BBB- (stable) or better from S&P and Ba1 (positive) or better from Moody's
or (2) BB+ (positive) or better from S&P and Baa3 (stable) or better from
Moody's or (B) (1) the Debt Rating of the Company is BBB- or better from S&P and
Baa3 or better from Moody's and (2) the Administrative Agent shall have received
a Guaranty Agreement duly executed by the Company guarantying the payment of all
Borrower Obligations of TNMP; and

(iv)       no Default or Event of Default exists.

(b)        If the Administrative Agent agrees that all of the requirements of
this Section 2.6(a) have been satisfied with respect to an Applicant Borrower,
then the Administrative Agent shall notify the Company and the Lenders that such
Applicant Borrower has become a Borrower hereunder and the effective date upon
which the Applicant Borrower shall constitute a Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

(c)        FCP and, upon execution of a Joinder Agreement as set forth in
Section 2.6(a)(i) above and subject to Section 11.17, each of TNMP and First
Choice hereby irrevocably appoints the Company as its agent for all purposes
relevant to this Credit Agreement and each of the other Credit Documents,
including (i) the giving and receipt of notices and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto.  Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Credit Agreement shall be deemed to have been
delivered to each Borrower.  Notwithstanding the foregoing, each Borrower may
give and receive notices applicable to it, execute and deliver documents
applicable to it and receive proceeds of Loans requested by it.

(d)        Each of TNMP, First Choice and FCP, in their respective capacities as
a Borrower hereunder, may request and accept Credit Extensions in an aggregate
amount not to exceed the Subsidiary Borrower Sublimit applicable to such
Person.  Except as otherwise provided in the Credit Documents, the obligations
of each Borrower under this Agreement and the other Credit Documents to which it
is a party are several and not joint.

(e)        The Company may from time to time, upon not less than 10 Business
Days' written notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate TNMP's, First Choice's or FCP's status as a Borrower;
provided that (i) there are no outstanding Loans payable by such Borrower or
other amounts payable by such Borrower on account of any Credit Extensions made
to it, as of the effective date of such termination (unless such Loans and other
Borrower Obligations have been assumed in writing by another Borrower) and (ii)
and no Default or Event of Default exists. The Administrative Agent will
promptly notify the Lenders of any such termination of a Borrower's status.

30

--------------------------------------------------------------------------------



2.7       EVIDENCE OF DEBT.

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to a Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of a
Borrower hereunder to pay any amount owing with respect to its Borrower
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

(b)        In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


SECTION 3

GENERAL PROVISIONS APPLICABLE
TO REVOLVING LOANS


3.1       INTEREST.

(a)        Interest Rate.  Subject to Sections 3.1(b), (i) all Base Rate Loans
shall accrue interest at the Base Rate and (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate.

(b)        Default Rate of Interest. 

(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Revolving Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at the Default Rate.

(ii)        After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Revolving Loan and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at the Default Rate.

(c)        Interest Payments.  Interest on Revolving Loans shall be due and
payable in arrears on each Interest Payment Date.

31

--------------------------------------------------------------------------------



3.2       PAYMENTS GENERALLY.

(a)        No Deductions; Place and Time of Payments.  All payments to be made
by a Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by a Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent's Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender's Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b)        Payment Dates.  Subject to the definition of "Interest Period," if
any payment to be made by a Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(c)        Advances by Administrative Agent.  Unless the applicable Borrower or
any Lender has notified the Administrative Agent, prior to the time any payment
is required to be made by it to the Administrative Agent hereunder, that such
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that such Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto.  If and to the extent that such payment was not in fact made
to the Administrative Agent in immediately available funds, then:

(i)         if a Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii)        if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
applicable Borrower to the date such amount is recovered by the Administrative
Agent (the "Compensation Period") at a rate per annum equal to the Federal Funds
Rate from time to time in effect.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Revolving
Loan included in the applicable Borrowing.  If such Lender does not pay such
amount forthwith upon the Administrative Agent's demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to such Borrowing.  Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or a Borrower may have
against any Lender as a result of any default by such Lender hereunder.

32

--------------------------------------------------------------------------------


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d)        Several Obligations.  The obligations of the Lenders hereunder to
make Revolving Loans and to fund or purchase Participation Interests are several
and not joint.  The failure of any Lender to make any Revolving Loan or to fund
or purchase any Participation Interest on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan or fund or purchase its Participation Interest.

(e)        Funding Offices.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Revolving Loan in any particular place or manner.


3.3       PREPAYMENTS.

(a)        Voluntary Prepayments.  Each Borrower shall have the right to prepay
its outstanding Revolving Loans in whole or in part from time to time without
premium or penalty; provided, however, that (i) all prepayments under this
Section 3.3(a) shall be subject to Section 3.14, (ii) Eurodollar Loans may only
be prepaid on three Business Days' prior written notice to the Administrative
Agent, (iii) each such partial prepayment of Eurodollar Loans shall be in the
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 and
(iv) each such partial prepayment of Base Rate Loans shall be in the minimum
principal amount of $500,000 and integral multiples of $100,000 or, in the case
of clauses (iii) and (iv), if less than such minimum amounts, the entire
principal amount thereof then outstanding.  Amounts prepaid pursuant to this
Section 3.3(a) shall be applied as the applicable Borrower may elect based on
the Lenders' Pro Rata Shares; provided, however, if such Borrower fails to
specify, such prepayment shall be applied by the Administrative Agent, subject
to Section 3.7, in such manner as it deems reasonably appropriate.

(b)        Mandatory Prepayments.  If at any time (i) the sum of the aggregate
principal amount of Revolving Loans outstanding plus the aggregate principal
amount of L/C Obligations outstanding exceeds the Revolving Committed Amount,
(ii) the sum of the principal amount of outstanding Revolving Loans plus the
principal amount of outstanding L/C Obligations of each of TNMP, First Choice
and FCP, as applicable, exceeds the Subsidiary Borrower Sublimit for such Person
or (iii) the aggregate principal amount of L/C Obligations outstanding exceeds
the Letter of Credit Sublimit, the applicable Borrowers shall immediately make a
principal payment to the Administrative Agent and/or Cash Collateralize
outstanding L/C Obligations in a manner, in an amount and in Dollars as is
necessary to be in compliance with Sections 2.1 and 2.2, as applicable, and as
directed by the Administrative Agent.  All amounts required to be prepaid
pursuant to this Section 3.3(b) shall be applied first to Base Rate Loans,
second to Eurodollar Loans in direct order of Interest Period maturities and
third to Cash Collateralize outstanding L/C Obligations.  All prepayments
pursuant to this Section 3.3(b) shall be subject to Section 3.14.


3.4       FEES.

(a)        Commitment Fees.  In consideration of the Revolving Committed Amount
being made available by the Lenders hereunder, the Borrowers agree to pay to the
Administrative Agent,

33

--------------------------------------------------------------------------------


for the pro rata benefit of each Lender based on its Pro Rata Share, a per annum
fee equal to the daily average sum of the Applicable Percentage for Commitment
Fees for each day during the period of determination multiplied by the Unused
Revolving Commitment for each such day (the "Commitment Fees").  The Commitment
Fees shall commence to accrue on the Closing Date and shall be due and payable
in arrears on the last Business Day of each Fiscal Quarter (as well as on the
Maturity Date and on any date that the Revolving Committed Amount is reduced)
for the Fiscal Quarter (or portion thereof) then ending, beginning with the
first of such dates to occur after the Closing Date.

            (b)        Utilization Fees.  If at any time the aggregate principal
amount of outstanding Revolving Loans exceeds an amount equal to fifty percent
(50%) of the Revolving Committed Amount, each Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders, a utilization fee
(the "Utilization Fees") equal to the product of (i) the average daily aggregate
principal amount of its outstanding Revolving Loans, calculated from the date
the aggregate principal amount of all outstanding Revolving Loans exceeds an
amount equal to fifty percent (50%) of the Revolving Committed Amount but
excluding the date the aggregate principal amount of all outstanding Revolving
Loans falls below an amount equal to fifty percent (50%), times (ii) a per annum
percentage equal to the Applicable Percentage for Utilization Fees.  The
Utilization Fees shall be payable in arrears on the last Business Day of each
Fiscal Quarter (as well as on the Maturity Date and on any date that the
Revolving Committed Amount is reduced) for the Fiscal Quarter (or portion
thereof) then ending, beginning with the first of such dates to occur after the
Closing Date.

(c)        L/C Fees.  Each Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share a fee for each
Letter of Credit issued at its request equal to the Applicable Percentage for
L/C Fees times the daily maximum amount available to be drawn under such Letter
of Credit (the "L/C Fees").  The L/C Fees shall be computed on a quarterly basis
in arrears and shall be due and payable on the last Business Day of each Fiscal
Quarter (as well as on the Letter of Credit Expiration Date) for the Fiscal
Quarter (or portion thereof) then ending, beginning with the first of such dates
to occur after the issuance of such Letter of Credit. 

(d)        Administrative Fees.  The Company agrees to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Company and
the Administrative Agent (the "Administrative Fees") in the Fee Letter.


3.5       PAYMENT IN FULL AT MATURITY.

Subject to the terms of Section 2.5, on the Maturity Date, the entire
outstanding principal balance of all Revolving Loans, together with accrued but
unpaid interest and all fees and other sums owing under the Credit Documents,
shall be due and payable in full, unless accelerated sooner pursuant to Section
9.2; provided that if the Maturity Date is not a Business Day, then such
principal, interest, fees and other sums shall be due and payable in full on the
next preceding Business Day.


3.6       COMPUTATIONS OF INTEREST AND FEES.

(a)        Calculation of Interest and Fees.  Except for Base Rate Loans that
are based upon the Prime Rate, in which case interest shall be computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, all computations of interest and fees hereunder shall be made
on the basis of the actual number of days elapsed over a year of 360 days. 
Interest shall accrue from and including the first date of Borrowing (or
continuation or conversion) to but excluding the last day occurring in the
period for which such interest is payable.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

34

--------------------------------------------------------------------------------


(b)        Usury.  It is the intent of the Lenders and the Borrowers to conform
to and contract in strict compliance with applicable usury Law from time to time
in effect.  All agreements between the Lenders and the Borrowers are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Borrower
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Credit Agreement, under the Notes or otherwise, exceed the
maximum nonusurious amount permissible under applicable Law.  If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this subsection and
such documents shall be automatically reduced to the maximum nonusurious amount
permitted under applicable Law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Revolving Loans under applicable Law
and which would, apart from this provision, be in excess of the maximum
nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Revolving Loans and not to the payment of
interest, or refunded to the Borrowers or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Revolving Loans.  The right to demand payment of the Revolving
Loans or any other Indebtedness evidenced by any of the Credit Documents does
not include the right to accelerate the payment of any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Revolving
Loans shall, to the extent permitted by applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Revolving Loans so that the amount of interest on account of
the Revolving Loans does not exceed the maximum nonusurious amount permitted by
applicable Law.


3.7       PRO RATA TREATMENT.

Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Revolving Loan, each L/C Credit Extension, each
payment of interest, each payment of fees (other than administrative fees paid
to the Administrative Agent and fronting, documentary and processing fees paid
to the L/C Issuers), each conversion or continuation of any Revolving Loans and
each reduction in the Revolving Committed Amount, shall be allocated pro rata
among the relevant Lenders in accordance with their Pro Rata Shares; provided
that, if any Lender shall have failed to pay its Pro Rata Share of any Revolving
Loan or fund or purchase its Participation Interest, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.7 shall
instead be payable to the Administrative Agent until the share of such Revolving
Loan or such Participation Interest not funded or purchased by such Lender has
been repaid.  In the event any principal, interest, fee or other amount paid to
any Lender pursuant to this Credit Agreement or any other Credit Document is
rescinded or must otherwise be returned by the Administrative Agent, (a) such
principal, interest, fee or other amount that had been satisfied by such payment
shall be revived, reinstated and continued in full force and effect as if such
payment had not occurred and (b) such Lender shall, upon the request of the
Administrative Agent, repay to the Administrative Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Administrative Agent until the date the Administrative Agent
receives such repayment at a rate per annum equal to the Federal Funds Rate if
repaid within two (2) Business Days after such request and thereafter the Base
Rate.

35

--------------------------------------------------------------------------------



3.8       SHARING OF PAYMENTS.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Revolving Loan, any L/C Obligations or any other obligation owing to such Lender
under this Credit Agreement through the exercise of a right of setoff, banker's
lien or counterclaim, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable Debtor Relief Law or
other similar Law or otherwise, or by any other means, in excess of its Pro Rata
Share of such payment as provided for in this Credit Agreement, such Lender
shall promptly pay in cash or purchase from the other Lenders a participation in
such Revolving Loans, L/C Obligations and other obligations in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that all Lenders share such payment in accordance with their Pro Rata Shares. 
The Lenders further agree among themselves that if payment to a Lender obtained
by such Lender through the exercise of a right of setoff, banker's lien,
counterclaim or other event as aforesaid shall be rescinded or must otherwise be
returned, each Lender which shall have shared the benefit of such payment shall,
by payment in cash or a repurchase of a participation theretofore sold, return
its share of that benefit (together with its share of any accrued interest
payable with respect thereto) to each Lender whose payment shall have been
rescinded or otherwise returned.  Each Borrower agrees that (a) any Lender so
purchasing such a participation may, to the fullest extent permitted by Law,
exercise all rights of payment, including setoff, banker's lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Revolving Loan, L/C Obligations or other obligation in the amount of such
participation and (b) the Borrower Obligations that have been satisfied by a
payment that has been rescinded or otherwise returned shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred.  Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Administrative Agent shall fail to remit to any other Lender
an amount payable by such Lender or the Administrative Agent to such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate.  If under any applicable Debtor Relief Law or other similar
Law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.8 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.8 to share in the benefits of any recovery
on such secured claim.


3.9       CAPITAL ADEQUACY.

If any Lender determines that the introduction after the Closing Date of any
Law, rule or regulation or other Requirement of Law regarding capital adequacy
or any change therein or in the interpretation thereof, or compliance by such
Lender (or its Lending Office) therewith, has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender's
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender's desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

36

--------------------------------------------------------------------------------



3.10     EURODOLLAR PROVISIONS.

If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrowers) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan in such
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly notify the Borrowers and
the Lenders.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice.  Upon receipt of such notice, a Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.


3.11     ILLEGALITY.

If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the London interbank market, or to determine or
charge interest rates based upon the Eurodollar Rate, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Loans or to convert Base Rate Loans
to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand to the Borrowers from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay interest on the amount so prepaid or converted,
together with any amounts due with respect thereto pursuant to Section 3.14.


3.12     REQUIREMENTS OF LAW; RESERVES ON EURODOLLAR LOANS.

(a)        Changes in Law.  If any Lender determines that as a result of the
introduction of or any change in, or in the interpretation of, any Requirement
of Law, or such Lender's compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.12 any such increased costs or reduction in amount resulting from (i)
Taxes or Other Taxes (as to which Section 3.13 shall govern) and (ii) reserve
requirements contemplated by subsection (b) below), then from time to time, upon
demand of such Lender (through the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction in yield.

(b)        Reserves.  The Borrowers shall pay to each Lender (to the extent such
Lender has not otherwise been compensated therefor hereunder), as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as "Eurodollar liabilities"), additional interest on the unpaid

37

--------------------------------------------------------------------------------


principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent demonstrable error),
which, shall be due and payable on each date on which interest is payable on
such Loan; provided that the Borrowers shall have received at least 15 days'
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 15 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.


3.13     TAXES.

(a)        Payment of Taxes.  Any and all payments by the Borrowers to or for
the account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future income, stamp or other taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, but excluding, in the case of the Administrative Agent and each
Lender, taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
(all such non‑excluded present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as "Taxes").  If a Borrower shall
be required by any Requirement of Law to deduct any Taxes from or in respect of
any sum payable under any Credit Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.13(a)), the Administrative Agent or such Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other Governmental Authority in accordance with applicable
Requirements of Law, and (iv) within 30 days after the date of such payment,
such Borrower shall furnish to the Administrative Agent (which shall forward the
same to such Lender, if applicable) the original or a certified copy of a
receipt evidencing payment thereof, to the extent such receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

(b)        Additional Taxes.  In addition, the Borrowers agree to pay any and
all present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Credit Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Credit
Document (hereinafter referred to as "Other Taxes").

(c)        No Deduction for Taxes.  If a Borrower shall be required to deduct or
pay any Taxes or Other Taxes from or in respect of any sum payable under any
Credit Document to the Administrative Agent or any Lender, such Borrower shall
also pay to the Administrative Agent (for the account of such Lender) or to such
Lender, at the time interest is paid, such additional amount that such Lender
specifies as necessary to preserve the after‑tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) such Lender would
have received if such Taxes or Other Taxes had not been imposed.

(d)        Indemnification.  The Borrowers agree to indemnify the Administrative
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.13(d)) paid by the Administrative Agent and
such Lender, and (ii) any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto.

38

--------------------------------------------------------------------------------


(e)        Exemption from Taxes.  In the case of any payment hereunder or under
any other Credit Document by or on behalf of a Borrower through an account or
branch outside the United States, or on behalf of a Borrower by a payor that is
not a United States person, if such Borrower determines that no taxes are
payable in respect thereof, such Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, an opinion of counsel reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes.  For purposes of this subsection (e), the terms "United States" and
"United States person" shall have the meanings specified in Section 7701 of the
Code.

(f)        Foreign Lenders.  Each Lender that is a foreign corporation, foreign
partnership or foreign trust within the meaning of the Code (a "Foreign Lender")
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Code, two duly signed completed copies of
either IRS Form W‑8BEN or any successor thereto (relating to such Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Lender by the Borrowers pursuant to this Credit
Agreement), as appropriate, or IRS Form W‑8ECI or any successor thereto
(relating to all payments to be made to such Lender by the Borrowers pursuant to
this Credit Agreement) or such other evidence satisfactory to the Company and
the Administrative Agent that such Lender is entitled to an exemption from, or
reduction of, United States withholding tax. Thereafter and from time to time,
each such Lender shall (i) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities), as appropriate, as may reasonably be requested by
the Company or the Administrative Agent and then be available under then current
United States Laws and regulations to avoid, or such evidence as is satisfactory
to the Company and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Lender by the Borrowers pursuant to this Credit Agreement, (ii)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (iii)
take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re‑designation of its Lending Office) to avoid any Requirement of
Law that a Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.  If the forms or other evidence provided by such Lender
at the time such Lender first becomes a party to this Credit Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such forms; provided, however, that, if at
the date of any assignment pursuant to which a Lender becomes a party to this
Credit Agreement, the assignor Lender was entitled to payments under Section
3.13(a) in respect of United States withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) United States withholding tax, if any, applicable
with respect to the assignee Lender on such date.  If such Lender fails to
deliver the above forms or other evidence, then the Administrative Agent may
withhold from any interest payment to such Lender an amount equal to the
applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction.  If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Lender, such Lender shall indemnify the
Administrative Agent therefor, including

39

--------------------------------------------------------------------------------


all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 3.13(f), and costs and
expenses (including the reasonable fees and expenses of legal counsel) of the
Administrative Agent.  For any period with respect to which a Lender has failed
to provide the Company with the above forms or other evidence (other than if
such failure is due to a change in the applicable Law, or in the interpretation
or application thereof, occurring after the date on which such form or other
evidence originally was required to be provided or if such form or other
evidence otherwise is not required), such Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 3.13 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver
such form or other evidence required hereunder, the Borrowers shall take such
steps as such Lender shall reasonably request to assist such Lender in
recovering such Taxes.  The obligation of the Lenders under this Section 3.13(f)
shall survive the payment of all Borrower Obligations and the resignation or
replacement of the Administrative Agent.

(g)        Reimbursement.  In the event that an additional payment is made under
Section 3.13(a) or (c) for the account of any Lender and such Lender, in its
reasonable judgment, determines that it has finally and irrevocably received or
been granted a credit against or release or remission for, or repayment of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment, pay to the
applicable Borrower such amount as such Lender shall, in its reasonable
judgment, have determined to be attributable to such deduction or withholding
and which will leave such Lender (after such payment) in no worse position than
it would have been in if such Borrower had not been required to make such
deduction or withholding.  Nothing herein contained shall interfere with the
right of a Lender to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender to claim any tax credit or to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender to do anything that would prejudice its ability to benefit from any
other credits, reliefs, remissions or repayments to which it may be entitled.


3.14     COMPENSATION.

Upon the written demand of any Lender, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Eurodollar
Loan of such Borrower on a day other than the last day of the Interest Period
for such Eurodollar Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)        any failure by such Borrower (for a reason other than the failure of
such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested by such
Borrower.

The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out‑of‑pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.14, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.           

40

--------------------------------------------------------------------------------



3.15     DETERMINATION AND SURVIVAL OF PROVISIONS.

All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten Business Days of demand therefor.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.  Section 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.


SECTION 4

CONDITIONS PRECEDENT TO CLOSING


4.1       CLOSING CONDITIONS.

The obligation of the Lenders to enter into this Credit Agreement and make the
initial Revolving Loans is subject to satisfaction of the following conditions:

(a)        Executed Credit Documents.  Receipt by the Administrative Agent of
duly executed copies of:  (i) this Credit Agreement, (ii) the requested Notes,
(iii) an amended and restated Guaranty Agreement by the Company of the Borrower
Obligations of FCP, and (iv) all other Credit Documents, each in form and
substance reasonably acceptable to the Lenders in their sole discretion.

(b)        Authority Documents.  Receipt by the Administrative Agent of the
following:

(i)         Organizational Documents.  Copies of the articles of incorporation
or certificate of limited partnership, as applicable, of the Company and FCP,
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its formation and
copies of the bylaws or partnership agreement, as applicable, of the Company and
FCP, certified by a secretary or assistant secretary (or the equivalent) of such
Borrower to be true and correct as of the Closing Date.

(ii)        Resolutions.  Copies of resolutions of the board of directors of
each of the Company and FCP approving and adopting this Credit Agreement and the
other Credit Documents to which it is a party, the transactions contemplated
herein and therein and authorizing execution and delivery hereof and thereof,
certified by a secretary or assistant secretary (or the equivalent) of such
Borrower to be true and correct and in full force and effect as of the Closing
Date.

(iii)       Good Standing.  Copies of certificates of good standing, existence
or its equivalent with respect to the Company and FCP certified as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its formation.

(iv)       Incumbency.  An incumbency certificate of each of the Company and FCP
certified by a secretary or assistant secretary (or the equivalent) of such
Borrower to be true and correct as of the Closing Date.

41

--------------------------------------------------------------------------------


(c)        Opinions of Counsel.   Receipt by the Administrative Agent of
opinions of counsel from outside counsel to the Company and FCP, in form and
substance acceptable to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and dated as of the Closing Date.

(d)        Financial Statements.  Receipt by the Administrative Agent of a copy
of (i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Company and its Subsidiaries
for Fiscal Years 2003 and 2004, audited by independent public accountants of
recognized national standing, (ii) the consolidated balance sheet and income
statement of the Company and its Subsidiaries for the Fiscal Quarter ended June
30, 2005, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows and (iii) such other
financial information regarding the Company as the Administrative Agent may
reasonably request.

(e)        Due Diligence.  The Administrative Agent and the Lenders shall have
completed all due diligence with respect to the Company and its Subsidiaries and
the transactions contemplated by this Credit Agreement and the other Credit
Documents, in scope and determination reasonably satisfactory to the
Administrative Agent and the Lenders.

(f)        Material Adverse Effect.  Since December 31, 2004, there shall have
been no development or event relating to or affecting the Company or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect and no Material Adverse Change in the facts and information
regarding the Company and its Subsidiaries as represented to date.

(g)        Absence of Market Disruption.  There shall not have occurred a
material adverse change in or material disruption of conditions in the
financial, banking or capital markets which the Administrative Agent and the
Arrangers, in their sole discretion, deem material in connection with the
syndication of the Credit Agreement.

(h)        Litigation.  There shall not exist any material order, decree,
judgment, ruling or injunction or any material pending or threatened action,
suit, investigation or proceeding against the Company or any of its Subsidiaries
except as represented to date.

(i)         Consents.  All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the transactions contemplated herein and therein have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Credit Documents.

(j)         Officer's Certificates.  Receipt by the Administrative Agent of a
certificate or certificates executed by an Authorized Officer of the Company as
of the Closing Date stating that (i) the Company and each of its Subsidiaries
are in compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Company or
any of its Subsidiaries, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated herein or therein to occur on such date, (A) each of
the Company and FCP is Solvent, (B) no Default

42

--------------------------------------------------------------------------------


or Event of Default exists, (C) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects, (D) since December 31, 2004, there has been no development or event
relating to or affecting the Company or any of its Subsidiaries that has had or
could be reasonably expected to have a Material Adverse Effect and there exists
no event, condition or state of facts that could result in or reasonably be
expected to result in a Material Adverse Change and (E) the Company is in
compliance with each of the financial covenants set forth in Section 7.2, as of
June 30, 2005, as demonstrated in the Covenant Compliance Worksheet attached to
such certificate.

(k)        Fees and Expenses.  Unless waived by the Person entitled thereto,
payment by the Company of all fees and expenses owed by them to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date, including, without limitation, as set forth in the Fee Letter.

(l)         Other.  Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.


SECTION 5

CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1       FUNDING REQUIREMENTS.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Revolving Loans and the L/C Issuers shall not be
obligated to issue Letters of Credit unless:

(a)        Notice. The applicable Borrower shall have delivered (i) in the case
of any new Revolving Loan, a Notice of Borrowing, duly executed and completed,
by the time specified in Section 2.1 and (ii) in the case of any Letter of
Credit, a Letter of Credit Application, duly executed and completed, by the time
specified in Section 2.2.

(b)        Representations and Warranties.  The representations and warranties
made by the applicable Borrower in any Credit Document (other than the
representation and warranties in Section 6.7(a) (but only with respect to clause
(a) of the definition of Material Adverse Effect) and Section 6.9 of the Credit
Agreement) are true and correct in all material respects at and as if made as of
such date except to the extent they expressly and exclusively relate to an
earlier date.  In addition, if the Borrower Obligations of such Borrower are
guaranteed by the Company pursuant to a Guaranty Agreement, the representations
and warranties made by the Company in any Credit Document (other than the
representation and warranties in Section 6.7(a) (but only with respect to clause
(a) of the definition of Material Adverse Effect) and Section 6.9 of the Credit
Agreement) are true and correct in all material respects at and as if made as of
such date except to the extent they expressly and exclusively relate to an
earlier date.

(c)        No Default.  No Default or Event of Default as to the applicable
Borrower shall exist and be continuing either prior to or after giving effect to
such Credit Extension.  In addition, if the Borrower Obligations of such
Borrower are guaranteed by the Company, no Default or Event of Default with
respect to the Company shall exist and be continuing either prior to or after
giving effect to such Credit Extension.

43

--------------------------------------------------------------------------------


(d)        Availability.  Immediately after giving effect to such Credit
Extension (and the application of the proceeds thereof), (i) the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding L/C Obligations shall not exceed the Revolving Committed
Amount, (ii) the principal amount of outstanding Revolving Loans plus the
principal amount of outstanding L/C Obligations of each of TNMP, First Choice
and FCP, as applicable, shall not exceed the Subsidiary Borrower Sublimit of
such Person, (iii) with respect to each individual Lender, the sum of
outstanding principal amount of Revolving Loans of such Lender and outstanding
principal amount of L/C Obligations of such Lender shall not exceed such
Lender's Pro Rata Share of the Revolving Committed Amount and (iv) the aggregate
amount of L/C Obligations shall not exceed the Letter of Credit Sublimit.

The delivery of each Notice of Borrowing or a Letter of Credit Application shall
constitute a representation and warranty by the applicable Borrower of the
correctness of the matters specified in subsections (b), (c) and (d) above.


SECTION 6

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
each Borrower represents and warrants to the Administrative Agent and the
Lenders as follows:


6.1       ORGANIZATION AND GOOD STANDING.

Each of such Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.


6.2       DUE AUTHORIZATION.

Each of such Borrower and any of its Subsidiaries party to any Credit Document
(a) has the requisite power and authority to execute, deliver and perform this
Credit Agreement and the other Credit Documents to which it is a party and to
incur the obligations herein and therein provided for and (b) has been
authorized by all necessary action to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party.


6.3       NO CONFLICTS.

Neither the execution and delivery of this Credit Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by such Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law
(including without limitation, the Public Utility Holding Company Act of 1935,
as amended), regulation (including without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which would have or would be reasonably
expected to have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.

44

--------------------------------------------------------------------------------



6.4       CONSENTS.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been obtained
or completed.


6.5       ENFORCEABLE OBLIGATIONS.

This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute the legal, valid and binding
obligations of such Borrower enforceable against such Borrower in accordance
with their respective terms, except as may be limited by Debtor Relief Laws or
similar laws affecting creditors' rights generally or by general equitable
principles.


6.6       FINANCIAL CONDITION.

The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of such
Borrower and its Subsidiaries as of such date and for such periods.  No opinion
provided with respect to such Borrower's financial statements pursuant to
Section 7.1 (or as to any prior annual financial statements) has been withdrawn.


6.7       NO MATERIAL CHANGE.

(a)        Since December 31, 2004, there has been no development or event
relating to or affecting such Borrower or any of its Subsidiaries which would
have or would reasonably be expected to have a Material Adverse Effect.

(b)        Since December 31, 2004, there has been no sale, transfer or other
disposition by such Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by such Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
such Borrower or any of its Subsidiaries, in each case which is not (i)
reflected in the most recent financial statements delivered to the Lenders
pursuant to Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise
permitted by the terms of this Credit Agreement and communicated to the Lenders.


6.8       NO DEFAULT.

Neither such Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.

45

--------------------------------------------------------------------------------



6.9       LITIGATION.

There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of such Borrower,
threatened against such Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


6.10     TAXES.

Each of such Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owed by it, except for such taxes which are not yet delinquent or that
are being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP. 


6.11     COMPLIANCE WITH LAW.

Each of such Borrower and its Subsidiaries is in compliance with all laws,
rules, regulations, orders and decrees applicable to it or to its properties,
unless such failure to comply would not have or would not reasonably be expected
to have a Material Adverse Effect.


6.12     ERISA.

Except as would not result or reasonably be expected to result in a Material
Adverse Effect:

(a)        During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of such Borrower, no event or condition has occurred or
exists as a result of which any ERISA Event would be reasonably expected to
occur, with respect to any Plan; (ii) no "accumulated funding deficiency," as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

(b)        The actuarial present value of all "benefit liabilities" under each
Single Employer Plan (determined within the meaning of Section 401(a)(2) of the
Code, utilizing the actuarial assumptions used to fund such Plans), whether or
not vested, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the current value of
the assets of such Plan allocable to such accrued liabilities, except as
disclosed in such Borrower's financial statements.

(c)        Neither such Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of such Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither such Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA), and no Multiemployer Plan is, to the best knowledge of such Borrower,
reasonably expected to be in reorganization, insolvent, or terminated.

46

--------------------------------------------------------------------------------


(d)        No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject such Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which such Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

(e)        The present value (determined using actuarial and other assumptions
which are reasonable with respect to the benefits provided and the employees
participating) of the liability of such Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.

(f)        Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.


6.13     USE OF PROCEEDS; MARGIN STOCK.

The proceeds of the Credit Extensions to such Borrower hereunder will be used
solely for the purposes specified in  Section 7.9.  None of such proceeds will
be used for the purpose of (a) (i) purchasing or carrying any Margin Stock or
(ii) reducing or retiring any Indebtedness which was originally incurred to
purchase or carry Margin Stock, or (iii) for any other purpose that might
constitute this transaction a "purpose credit" within the meaning of Regulation
U or (b) for the acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such acquisition.


6.14     GOVERNMENT REGULATION.

(a)        In the case of the Company:  the Company is a "holding company"
within the meaning of that term under the Public Utility Holding Company Act of
1935, as amended ("PUHCA"), and any issuance of the Notes by the Company
hereunder, the Credit Extensions contemplated by this Credit Agreement and the
borrowing, repayment and reborrowing of Loans hereunder is permitted by PUHCA
and requires no authorization or approval of any Governmental Authority other
than such authorizations and approvals that already have been obtained.

(b)        In the case of FCP and in the case of First Choice or TNMP (if either
such Person has become a Borrower hereunder):  such Borrower will constitute a
"subsidiary company" within the meaning of that term under PUHCA, and any
issuance of the Notes by such Borrower and the Credit Extensions contemplated by
this Credit Agreement and the borrowing, repayment and reborrowing of Loans
hereunder is permitted by PUHCA (and the Holdings Company Act Release No. 27934
(December 30, 2004)) and requires no authorization or approval of any
Governmental Authority other than such authorizations and approvals that already
have been obtained.

(c)        Such Borrower is not an "investment company" registered or required
to be registered under the Investment Company Act of 1940, as amended, or
controlled by such a company.

47

--------------------------------------------------------------------------------



6.15     SOLVENCY.

Such Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.


6.16     DISCLOSURE.

Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of a Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


6.17     ENVIRONMENTAL MATTERS.

Except as would not result or reasonably be expected to result in a Material
Adverse Effect:  (a) each of the properties of such Borrower and its
Subsidiaries (the "Properties") and all operations at the Properties are in
substantial compliance with all applicable Environmental Laws, (b) there is no
undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by such Borrower and its Subsidiaries
(the "Businesses") that such Borrower is aware of, and (c) there are no
conditions relating to the Businesses or Properties that have given rise to or
would reasonably be expected to give rise to a liability under any applicable
Environmental Laws.


6.18     MATERIAL LEASES.

Set forth on Schedule 6.18 hereto is a complete and accurate list of the
Material Leases on the date hereof, showing the expiration date and annual
rental cost thereof.  PSNM is entitled to exercise all of the rights of lessee
purported to be granted to PSNM under each such Material Lease.


6.19     MATERIAL LEASE INTEREST PAYMENTS AND DISCOUNT RATE.

Schedule 6.19 hereto, as most recently provided to the Administrative Agent,
sets forth the same (a) amounts with respect to the interest portion of payments
under the Material Leases of PSNM and (b) discount rate used to calculate the
net present value of all amounts payable under the Material Leases as have been
most recently provided (or that PSNM intends to provide shortly) to Moody's and
S&P or as have otherwise been agreed to by the Required Lenders.

48

--------------------------------------------------------------------------------



SECTION 7

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all of its Borrower Obligations: 


7.1       INFORMATION COVENANTS.

Such Borrower will furnish, or cause to be furnished, to the Lenders:

(a)        Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year of such Borrower, a
consolidated balance sheet and income statement of such Borrower and its
Subsidiaries, as of the end of such Fiscal Year, together with the related
consolidated statements of income and of cash flows for such Fiscal Year,
setting forth in comparative form figures for the preceding Fiscal Year, all
such financial information described above to be in reasonable form and detail
and, in each case, audited by independent certified public accountants of
recognized national standing reasonably acceptable to the Required Lenders and
whose opinion shall be furnished to the Lenders, and shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect.

(b)        Quarterly Financial Statements. As soon as available, and in any
event within 60 days after the close of each Fiscal Quarter of such Borrower
(other than the fourth Fiscal Quarter), a consolidated balance sheet and income
statement of such Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows, in each case setting
forth in comparative form figures for the corresponding period of the preceding
Fiscal Year, all such financial information described above to be in reasonable
form and detail and reasonably acceptable to the Required Lenders, and, in each
case, accompanied by a certificate of a Financial Officer of such Borrower to
the effect that such quarterly financial statements fairly present in all
material respects the financial condition of such Person and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements.

(c)        Officer's Certificate.  At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the applicable Borrower with the
financial covenants set forth in Section 7.2 as of the end of such fiscal period
and (ii) stating that no Default or Event of Default exists, or if any Default
or Event of Default does exist, specifying the nature and extent thereof and
what action such Borrower proposes to take with respect thereto.

(d)        Reports.  Notice of the filing by such Borrower of any Form 10-Q,
Form 10-K or Form 8-K with the SEC promptly upon the filing thereof and copies
of all financial statements, proxy statements, notices and reports as such
Borrower shall send to its shareholders concurrently with the mailing of any
such statements, notices or reports to its shareholders.

(e)        Notices.  Upon such Borrower obtaining knowledge thereof, such
Borrower will give written notice to the Administrative Agent within ten days of
(i) the occurrence of a Default or Event of Default, specifying the nature and
extent thereof and what action such Borrower proposes to

49

--------------------------------------------------------------------------------


take with respect thereto and (ii) the occurrence of any of the following with
respect to such Borrower or any of its Subsidiaries (A) the pendency or
commencement of any litigation, arbitration or governmental proceeding against
such Borrower or any of its Subsidiaries which, if adversely determined, would
have or would reasonably be expected to have a Material Adverse Effect, (B) one
or more judgments, orders, or decrees shall be entered against such Borrower or
any of its Subsidiaries involving a liability of $5,000,000 or more, in the
aggregate or (C) the institution of any proceedings against such Borrower or any
of its Subsidiaries with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation or alleged violation of, any
federal, state or local law, rule or regulation (including, without limitation,
any Environmental Law), the violation of which would have or would reasonably be
expected to have a Material Adverse Effect.

(f)        ERISA.  Upon such Borrower or any ERISA Affiliate obtaining knowledge
thereof, such Borrower will give written notice to the Administrative Agent
promptly (and in any event within ten days) of any of the following which would
result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against such Borrower or any of its ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which such
Borrower or any of its Subsidiaries or ERISA Affiliates is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) a change in the funding status of any Plan, in each case together with a
description of any such event or condition or a copy of any such notice and a
statement by an officer of such Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken with respect thereto. 
Promptly upon request, such Borrower shall furnish the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each "plan year" (within the meaning of
Section 3(39) of ERISA).

(g)        Debt Ratings.   Prompt notice of any change in the Debt Ratings of
such Borrower.

(h)        Other Information.  With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of such Borrower as the Lenders may reasonably request. 

Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Borrower posts such documents, or provides a link thereto on such Borrower's
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on such Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (A) a Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests such
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) a Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail)

50

--------------------------------------------------------------------------------


of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance a Borrower shall be
required to provide paper copies of the Officer's Certificate required by
Section 7.1(c) to the Administrative Agent.  Except for such Officer's
Certificate, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrowers with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


7.2       FINANCIAL COVENANTS. 

                        (a)        Debt Capitalization - Company. At all times
the ratio of (i) Consolidated Indebtedness of the Company to (ii) Consolidated
Capitalization of the Company shall be less than or equal to 0.65 to 1.0.  For
purposes of such calculation, the portion of Consolidated Indebtedness of the
Company attributable to obligations under Material Leases shall be the net
present value (using (i) the discount rate (A) set forth in Schedule 6.19, so
long as Schedule 6.19 specifies the same relevant discount rate as is used in
calculating such net present value provided to Moody's and S&P or (B) the
discount rate used in calculating such net present value provided to Moody's and
S&P or (ii) any such other rate as shall be proposed by the Company (and agreed
upon by the Required Lenders) of all amounts payable under the Material Leases.

                        (b)        Debt Capitalization - TNMP.  At all times
subsequent to TNMP becoming a Borrower hereunder in accordance with Section 2.6,
the ratio of (i) Consolidated Indebtedness of TNMP to (ii) Consolidated
Capitalization of TNMP shall be less than or equal to 0.65 to 1.0. 

 7.3       Preservation of Existence and Franchises.

(a)        Except in a transaction permitted by Section 8.2, such Borrower will
do (and will cause each of its Subsidiaries to do) all things necessary to
preserve and keep in full force and effect its existence and rights, franchises
and authority. 

(b)        Such Borrower will maintain (and will cause each of its Subsidiaries
to maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted.


7.4       BOOKS AND RECORDS.

Such Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves). 


7.5       COMPLIANCE WITH LAW.

Such Borrower will comply (and will cause each of its Subsidiaries to comply)
with all laws (including, without limitation, all Environmental Laws and ERISA
laws), rules, regulations and orders, and all applicable restrictions imposed by
all Governmental Authorities, applicable to it and its properties, if the
failure to comply would have or would reasonably be expected to have a Material
Adverse Effect.

51

--------------------------------------------------------------------------------



7.6       PAYMENT OF TAXES AND OTHER INDEBTEDNESS.

Such Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that such Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.


7.7       INSURANCE.

Such Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker's compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


7.8       PERFORMANCE OF OBLIGATIONS.

Such Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.


7.9       USE OF PROCEEDS.

The proceeds of the Credit Extensions may be used solely for working capital,
letters of credit, capital expenditures, support for commercial paper and other
lawful purposes of such Borrower.


7.10     AUDITS/INSPECTIONS.

Upon reasonable notice and during normal business hours, such Borrower will
permit representatives appointed by the Administrative Agent or the Lenders,
including, without limitation, independent accountants, agents, attorneys, and
appraisers to visit and inspect such Borrower's property, including its books
and records, its accounts receivable and inventory, such Borrower's facilities
and its other business assets, and to make photocopies or photographs thereof
and to write down and record any information such representative obtains and
shall permit the Administrative Agent or such Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of such
Borrower; provided, that an officer or authorized agent of such Borrower shall
be present during any such discussions between the officers, employees or
representatives of such Borrower and the representatives of the Administrative
Agent or any Lender.


7.11     OWNERSHIP OF CERTAIN SUBSIDIARIES.

The Company shall (a) at all times, own and control 100% of the Voting Stock of
PSNM, (b) at all times, own and control, directly or indirectly, 100% of the
Voting Stock of TNMP, (c) if the Borrower Obligations of First Choice are
guarantied by the Company, own and control, directly or indirectly, 100% of the
Voting Stock of First Choice and (d) if the Borrower Obligations of FCP are
guarantied by the Company, own and control, directly or indirectly, 100% of the
Voting Stock of FCP. 

52

--------------------------------------------------------------------------------



SECTION 8

NEGATIVE COVENANTS

Unless otherwise approved in writing by the Required Lenders, each Borrower
covenants and agrees that, until the termination of the Commitments, the
termination or expiration of all Letters of Credit and the payment in full of
its Borrower Obligations:


8.1       NATURE OF BUSINESS.

Such Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.


8.2       CONSOLIDATION AND MERGER.

Such Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby (i) a Person may be merged or consolidated with or
into such Borrower so long as such Borrower shall be the continuing or surviving
Person and, if the Company is a party to such transaction, the Company is the
continuing or surviving corporation and (ii) First Choice and FCP may be merged
or consolidated (and may, in connection therewith, change its form of entity) so
long as the surviving Person is a Borrower and such surviving Person assumes in
writing all Loans and other Borrower Obligations owed by the non-surviving
Person.


8.3       SALE OR LEASE OF ASSETS.

Such Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) with respect to the Company,
sales of accounts receivable and energy services contract revenues by PSNM in
connection with the PSNM Accounts Receivable Securitization and other sales of
accounts receivable and energy services contract revenues so long as such other
sales are non-recourse to the Company and are otherwise on customary market
terms; (b) with respect to First Choice, the sales of accounts receivable in
connection with the First Choice Securitization, (c) with respect to the
Company, transfers of assets to PNMR Services Company, a wholly-owned
operational services company, in the ordinary course of business, (d) sales of
assets (excluding those permitted in clauses (a), (b) and (c) hereof) for fair
value, if the aggregate value of all such transactions in any calendar year,
does not exceed 25% of the book value of Total Assets of such Borrower, as
calculated as of the end of the most recent Fiscal Quarter, and (e) sale, lease,
transfer or other disposition, at less than fair value, of any other assets of
such Borrower and its Subsidiaries, provided that the aggregate book value of
such assets shall not exceed $10,000,000 in any calendar year.


8.4       AFFILIATE TRANSACTIONS.

Such Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm's-length transaction with a Person other than an Affiliate.

53

--------------------------------------------------------------------------------



8.5       LIENS.

Such Borrower will not (nor will it permit its Subsidiaries to) contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, securing any Indebtedness
other than the following: (a) Liens securing Borrower Obligations, (b) Liens for
taxes not yet due or Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof),
(c) Liens in respect of property imposed by law arising in the ordinary course
of business such as materialmen's, mechanics', warehousemen's, carrier's,
landlords' and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than 90 days or which are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and as to which the
property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof), (d) pledges or deposits made in the ordinary course of
business to secure payment of worker's compensation insurance, unemployment
insurance, pensions or social security programs, (e) Liens arising from good
faith deposits in connection with or to secure performance of tenders, bids,
leases, government contracts, performance and return‑of‑money bonds and other
similar obligations incurred in the ordinary course of business (other than
obligations in respect of the payment of borrowed money), (f) Liens arising from
good faith deposits in connection with or to secure performance of statutory
obligations and surety and appeal bonds, (g) easements, rights‑of‑way,
restrictions (including zoning restrictions), minor defects or irregularities in
title and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes,
(h) judgment Liens that would not constitute an Event of Default, (i) Liens
arising by virtue of any statutory or common law provision relating to banker's
liens, rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution, (j) any Lien created or
arising over any property which is acquired, constructed or created by such
Borrower or its Subsidiaries, but only if (i) such Lien secures only principal
amounts (not exceeding the cost of such acquisition, construction or creation)
raised for the purposes of such acquisition, construction or creation, together
with any costs, expenses, interest and fees incurred in relation thereto or a
guarantee given in respect thereof, (ii) such Lien is created or arises on or
before 180 days after the completion of such acquisition, construction or
creation, (iii) such Lien is confined solely to the property so acquired,
constructed or created and any improvements thereto and (iv) the aggregate
principal amount of all Indebtedness at any one time outstanding that is secured
by such Liens shall not exceed (A) in the case of the Company and its
Subsidiaries, $50,000,000 and (B) in the case of any other Borrower and its
Subsidiaries, $25,000,000, (k) any Lien on Margin Stock, (l)  Liens with respect
to the Indebtedness evidenced by the FMB Indenture, but only to the extent of
the Insured Series First Mortgage Bonds, and the "permitted encumbrances" under
the FMB Indenture, (m) with respect to the Company and PSNM, the assignment of,
or Liens on, accounts receivable in connection with PSNM Accounts Receivable
Securitization and the filing of related financing statements under the Uniform
Commercial Code of the applicable jurisdictions, (n) with respect to First
Choice, (i) the assignment of, or Liens on, accounts receivable in connection
with First Choice Securitization and the filing of related financing statements
under the Uniform Commercial Code of the applicable jurisdictions and (ii) other
Liens in connection with the Constellation Agreement, (o) the assignment of, or
Liens on, demand, energy or wheeling revenues, or on capacity reservation or
option fees, payable to such Borrower or any of its Subsidiaries with respect to
any wholesale electric service or transmission agreements, the assignment of, or
Liens on, revenues from energy services contracts, and the assignment of, or
Liens on, capacity reservation or option fees payable to such Borrower or such
Subsidiary with respect to asset sales permitted herein, (p) any extension,
renewal or replacement (or successive extensions, renewals or replacements), as
a whole or in part, of any Liens referred to in the foregoing clauses (a)
through (o), for amounts not exceeding the principal amount of the Indebtedness
secured by the Lien so extended, renewed or replaced, provided that such
extension,

54

--------------------------------------------------------------------------------


 renewal or replacement Lien is limited to all or a part of the same property or
assets that were covered by the Lien extended, renewed or replaced (plus
improvements on such property or assets), (q) Liens on Property that is subject
to a Material Lease that is classified as an operating lease as of the Closing
Date but which is subsequently converted into a capital lease, (r) Liens
securing obligations under Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes, (s) Liens granted by
bankruptcy-remote special purpose Subsidiaries to secure stranded cost
securitization bonds, and (t) Liens on Property, in addition to those otherwise
permitted by clauses (a) through (s) above, securing, directly or indirectly,
Indebtedness or obligations of such Borrower and its Subsidiaries arising
pursuant to other agreements entered into in the ordinary course of business
which do not exceed, in the aggregate at any one time outstanding, (i) in the
case of the Company and its Subsidiaries, $50,000,000 and (ii) in the case of
any other Borrower and its Subsidiaries, $25,000,000.


8.6       ACCOUNTING CHANGES.

Such Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.


8.7       BURDENSOME AGREEMENTS.

Such Borrower will not (nor will it permit any of its Subsidiaries to) enter
into any contractual obligation (other than (i) the Credit Documents, (ii) the
Constellation Agreement and related agreements and (iii) with respect to clause
(b) only, restrictions on pledges of Capital Stock of any utility Subsidiary or
significant Subsidiary contained in the indentures, if any, executed in
connection with the issuance of Specified Securities by the Company pursuant to
commitments with Cascade Investment, L.L.C.) that limits the ability (a) of any
Subsidiary of such Borrower to make Restricted Payments to such Borrower or to
otherwise transfer property to such Borrower or, if the Company guarantees the
Borrower Obligations of such Borrower, the Company or (b) of such Borrower (or
any guarantor of the Borrower Obligations of such Borrower) to create, incur,
assume or suffer to exist Liens on its property in favor of the Administrative
Agent, for the benefit of the Lenders.


SECTION 9

EVENTS OF DEFAULT


9.1       EVENTS OF DEFAULT.

An Event of Default with respect to a Borrower shall exist upon the occurrence
of any of the following specified events (each an "Event of Default"):

(a)        Payment.  Such Borrower shall:  (i) default in the payment when due
of any principal of any of its Revolving Loans or L/C Obligations; or (ii)
default, and such default shall continue for three or more Business Days, in the
payment when due of any interest on its Loans or L/C Obligations or of any fees
or other amounts owing by it hereunder, under any of the other Credit Documents
or in connection herewith or therewith.

(b)        Representations.  Any representation, warranty or statement made or
deemed to be made by such Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

55

--------------------------------------------------------------------------------


(c)        Covenants.  Such Borrower shall:

(i)         default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect
to the existence of such Borrower), 7.9, 7.10, 7.11 or 8.1 through 8.7,
inclusive; or

(ii)        default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 10 days after the earlier of such Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.

(d)        Credit Documents.  Any Credit Document shall fail to be in force and
effect or such Borrower shall (or with respect to any Guaranty Agreement with
respect to such Borrower, the Company shall) so assert or any Credit Document
shall fail to give the Administrative Agent or the Lenders the rights, powers,
liens and privileges purported to be created thereby.

(e)        Bankruptcy, etc.  The occurrence of any of the following with respect
to such Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against such Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) such Borrower or any of its Subsidiaries shall commence a voluntary case
under any applicable Debtor Relief Law now or hereafter in effect, or consent to
the entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) such Borrower or any of its Subsidiaries admit in
writing its inability to pay its debts generally as they become due or any
action shall be taken by any Person in furtherance of any of the aforesaid
purposes.

(f)        Defaults under Other Agreements.

(i)         Such Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.

(ii)        With respect to any Indebtedness of such Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess of $20,000,000 in the aggregate (A) such Borrower or any of its
Subsidiaries shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to such Indebtedness, or (y)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to

56

--------------------------------------------------------------------------------


whether any notice or lapse of time is required) such Indebtedness to become due
prior to its stated maturity; or (B)such Indebtedness shall be declared due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment prior to the stated maturity thereof; or (C) such Indebtedness shall
mature and remain unpaid.

(iii)       a Guarantor Event of Default shall exist with respect to such
Borrower.

(g)        Judgments.  Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against
such Borrower or any of its Subsidiaries and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period ending on the
first to occur of (i) the last day on which such judgment, order or decree
becomes final and unappealable and, where applicable, with the status of a
judicial lien or (ii) 60 days; provided that if such judgment, order or decree
provides for periodic payments over time then such Borrower or such Subsidiary
shall have a grace period of 30 days with respect to each such periodic payment.

(h)        ERISA.  The occurrence of any of the following events or conditions
if any of the same would have or would be reasonably expected to have a Material
Adverse Effect:  (i) any "accumulated funding deficiency," as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, shall exist with respect to any Plan, or any lien shall arise on the
assets of such Borrower or any ERISA Affiliate in favor of the PBGC or a Plan;
(ii) an ERISA Event shall occur with respect to a Single Employer Plan which is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan which
is, in the reasonable opinion of the Required Lenders, likely to result in (A)
the termination of such Plan for purposes of Title IV of ERISA, or (B) such
Borrower or any ERISA Affiliate incurring any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably expected to subject such Borrower or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which such Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.

(i)         Change of Control.  There shall occur a Change of Control.


9.2       ACCELERATION; REMEDIES.

Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the applicable
Borrower (and the Company if it guaranties the Borrower Obligations of such
Borrower), except as otherwise specifically provided for herein:

(a)        Termination of Commitments.  Declare the Commitments and the
obligation of the L/C Issuers to make L/C Credit Extensions to such Borrower
terminated whereupon the Commitments and the obligation of the L/C Issuers to
make L/C Credit Extensions to such Borrower shall be immediately terminated.

57

--------------------------------------------------------------------------------


(b)        Acceleration of Revolving Loans.  Declare the unpaid principal of and
any accrued interest in respect of all Revolving Loans, all L/C Obligations and
any and all other Borrower Obligations of any and every kind owing by such
Borrower to the Administrative Agent or the Lenders under the Credit Documents
to be due, whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by such Borrower.

(c)        Cash Collateral.  Direct such Borrower to Cash Collateralize (and
such Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default under Section 9.1(e), it will immediately Cash
Collateralize) L/C Obligations in respect of subsequent drawings under all then
outstanding Letters of Credit of such Borrower in an amount equal to the then
outstanding principal amount of L/C Obligations.

(d)        Enforcement of Rights.  To the extent permitted by Law enforce any
and all rights and interests created and existing under applicable Law and under
the Credit Documents, including, without limitation, all rights of set‑off and
all rights under any Guaranty Agreement, if applicable.

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments and any obligation of the L/C Issuers
to make L/C Credit Extensions to such Borrower shall automatically terminate and
all Revolving Loans, all L/C Obligations, all accrued interest in respect
thereof, all accrued and unpaid fees and other Borrower Obligations owing to the
Administrative Agent and the Lenders by such Borrower hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Lenders, which notice or other action
is expressly waived by such Borrower.

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate "creditor" holding
a separate "claim" within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.


9.3       ALLOCATION OF PAYMENTS AFTER EVENT OF DEFAULT.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender from a Borrower
or any of its Subsidiaries on account of amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent, the L/C Issuers or any of the Lenders in connection with
enforcing the rights of the Administrative Agent, the L/C Issuers and the
Lenders under the Credit Documents against such Borrower (and the Company if it
guaranties the Borrower Obligations of such Borrower), ratably among them in
proportion to the amounts described in this clause "FIRST" payable to them;

SECOND, to payment of any fees owed to the Administrative Agent, the L/C Issuers
or any Lender by such Borrower, ratably among them in proportion to the amounts
described in this clause "SECOND" payable to them;

THIRD, to the payment of all accrued interest payable to the Lenders and the L/C
Issuers hereunder by such Borrower, ratably among them in proportion to the
amounts described in this clause "THIRD" payable to them;

58

--------------------------------------------------------------------------------


FOURTH, to the payment of the outstanding principal amount of the Revolving
Loans and L/C Obligations of such Borrower, ratably among them in proportion to
the amounts described in this clause "FOURTH" payable to them;

FIFTH, to the Administrative Agent, for the account of the L/C Issuers, to Cash
Collateralize that portion of the L/C Obligations of such Borrower comprised of
the aggregate undrawn amount of Letters of Credit;

SIXTH, to all other Borrower Obligations of such Borrower which shall have
become due and payable under the Credit Documents and not repaid pursuant to
clauses "FIRST" through "FIFTH" above, ratably among the holders of such
Borrower Obligations in proportion to the amounts described in this clause
"SIXTH" payable to them; and

SEVENTH, the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause "FIFTH" above shall be applied to satisfy drawings
under such Letters of Credit as they occur.  If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Borrower
Obligations of such Borrower, if any, in the order set forth above.


SECTION 10

AGENCY PROVISIONS


10.1     APPOINTMENT AND AUTHORITY.

Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Section are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither the Company nor any other Borrower shall have
rights as a third party beneficiary of any of such provisions.


10.2     RIGHTS AS A LENDER.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

59

--------------------------------------------------------------------------------



10.3     EXCULPATORY PROVISIONS.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company, its Subsidiaries
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (b) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Company, a Lender or a
L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.4     RELIANCE BY ADMINISTRATIVE AGENT.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter

60

--------------------------------------------------------------------------------


of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or a L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


10.5     DELEGATION OF DUTIES.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Parties.  The exculpatory provisions of this Section shall apply
to any such sub‑agent and to the Agent-Related Parties of the Administrative
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.


10.6     RESIGNATION OF ADMINISTRATIVE AGENT.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Company and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuers directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Credit Documents, the provisions of this Section and
Section 11.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Agent Related Persons
in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as a L/C Issuer.  Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be

61

--------------------------------------------------------------------------------


discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 10.7     Non‑Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Agent-Related Persons and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


10.8     NO OTHER DUTIES, ETC.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a L/C Issuer hereunder.


10.9     ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Revolving Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Loans, L/C Obligations and
all other Borrower Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.2(i) and (j), 3.4 and 11.5) allowed in
such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.4 and 11.5.

62

--------------------------------------------------------------------------------


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuers any plan of reorganization, arrangement, adjustment or composition
affecting the Borrower Obligations or the rights of any Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender in any
such proceeding. 


SECTION 11

MISCELLANEOUS


11.1     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)         if to a Borrower, the Administrative Agent or a L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.1; and

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Section 2 if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or a Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during

63

--------------------------------------------------------------------------------


the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)        Borrower Materials/The Platform.  The Company and the other Borrowers
hereby acknowledge that (i) the Administrative Agent and/or the Arrangers will
make available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on IntraLinks or another similar
electronic system (the "Platform"). THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Parties (collectively, the "Agent Parties") have any liability to
any Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company's, any Borrower's or the Administrative
Agent's transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Company, any Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d)        Change of Address, Etc.  Each of the Company, the Borrowers, the
Administrative Agent and the L/C Issuers may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent and the L/C Issuers.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e)        Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of a Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, the L/C Issuers, each Lender and the
Agent-Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Borrower.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

64

--------------------------------------------------------------------------------



11.2     RIGHT OF SET‑OFF.

In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set‑off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the applicable Borrower against obligations and liabilities of such Borrower
to the Lenders hereunder, under the Notes, the other Credit Documents or
otherwise, irrespective of whether the Administrative Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set‑off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto.  The Borrowers hereby agree that any Person purchasing a
participation in the Revolving Loans and Commitments hereunder pursuant to
Sections 3.8 or 11.3(d) may exercise all rights of set‑off with respect to its
participation interest as fully as if such Person were a Lender hereunder.


11.3     SUCCESSORS AND ASSIGNS.

(a)        Successors and Assigns Generally.  The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (except as contemplated by Sections 2.6(e)
and 8.2), and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that

(i)         except in the case of an assignment of the entire remaining amount
of the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no

65

--------------------------------------------------------------------------------


Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;

(iii)       any assignment of a Commitment must be approved by the
Administrative Agent, and L/C Issuers (such approval not to be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iv)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 11.3, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment.  Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent's
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary. 
The Register shall be available for inspection by each of the Borrowers and the
L/C Issuers at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender may request
and receive from the Administrative Agent a copy of the Register.

66

--------------------------------------------------------------------------------


(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or the Company or any of the Company's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations) owing to it); provided that (i) such Lender's
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this Credit
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 3.7 as though
it were a Lender, provided such Participant agrees to be subject to Section 3.8
as though it were a Lender.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.9, 3.12, 3.13, or 3.14
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Company's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.13 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.13(f) as though it were a
Lender.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g)        Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper‑based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)        Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an "SPC")
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or

67

--------------------------------------------------------------------------------


change the obligations of the Borrowers under this Agreement (including its
obligations under Section 3.9, 3.12, 3.12 and 3.14), (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Credit Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Credit Document, remain the lender of record hereunder. 
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (A) with notice to, but
without prior consent of any Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (B) disclose on a confidential basis any non‑public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee or credit or liquidity enhancement to such SPC.

11.4     No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have.  No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.


11.5     ATTORNEY COSTS, EXPENSES, TAXES AND INDEMNIFICATION BY BORROWERS.

(a)        Each Borrower agrees, on a joint and several basis (provided that
with respect to TNMP only, its obligations shall be limited by applicable
regulatory requirements, if any), (i) to pay or reimburse the Administrative
Agent and the Arrangers for all costs and expenses incurred in connection with
the development, preparation, negotiation and execution of this Credit Agreement
and the other Credit Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Administrative Agent and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents (including all such costs and expenses incurred during any
"workout" or restructuring in respect of the Borrower Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable fees and expenses of legal counsel.  The foregoing
costs and expenses shall include all search, filing, recording, and appraisal
charges and fees and taxes related thereto, and other out‑of‑pocket expenses
incurred by the Administrative Agent and the Arrangers and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent, the Arrangers or any Lender.  Other than costs and
expenses

68

--------------------------------------------------------------------------------


payable in connection with the closing of the transactions contemplated by this
Credit Agreement pursuant to Section 11.5(a) (which shall be payable on the
Closing Date unless otherwise agreed by the Administrative Agent and the
Arrangers), all amounts due under this Section 11.5 shall be payable within ten
Business Days after demand therefor.  The agreements in this Section shall
survive the termination of the Commitments and repayment of all other Borrower
Obligations.

(b)        Whether or not the transactions contemplated hereby are consummated,
the Borrowers shall, on a joint and several basis (provided that with respect to
TNMP only, its obligations shall be limited by applicable regulatory
requirements, if any), indemnify and hold harmless each Agent‑Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys‑in‑fact (collectively the "Indemnitees") from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including the reasonable fees and expenses of legal counsel) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Substances on or from any
property currently or formerly owned or operated by the Company, any Subsidiary
of the Company, or any Environmental Claim related in any way to the Company or
any Subsidiary of the Company, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto or (v)
any civil penalty or fine assessed by the Office of Foreign Assets Control (the
"OFAC") against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC (all the foregoing, collectively, the
"Indemnified Liabilities"), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement, nor
shall any Indemnitee have any liability for any indirect or consequential
damages relating to this Credit Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). 

(c)        To the extent that a Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub‑agent thereof), a L/C Issuer or
any Agent-Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub‑agent), such L/C Issuer or such
Agent-Related Party, as the case may be, such Lender's Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such

69

--------------------------------------------------------------------------------


unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent) or such L/C
Issuer in its capacity as such, or against any Agent-Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub‑agent) or such
L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 3.2(d).

All amounts due under this Section 11.5 shall be payable within ten Business
Days after demand therefor.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Borrower Obligations.


11.6     AMENDMENTS, ETC.

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Company or any other
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Company or the applicable Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)        waive any condition set forth in Section 4.1 without the written
consent of each Lender;

(b)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;

(c)        postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Committed Amount hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.6) any fees or other amounts payable hereunder or under any
other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary  to amend the definition of "Default Rate" or to
waive any obligation to pay interest or Letter of Credit Fees at the Default
Rate;

(e)        change Section 3.8 or Section 9.3 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

(f)        change any provision of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; 

(g)        without the written consent of each Lender, increase any Subsidiary
Borrower Sublimit except as permitted by Section 2.1(g); or 

70

--------------------------------------------------------------------------------


(h)        except as contemplated by Section 2.6(e), release any Borrower from
its obligations, including any obligations as a Guarantor, or consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under (or in respect of) the Credit Documents without the written consent of
each Lender; 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of a L/C Issuer under this Credit
Agreement or any other agreement relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this Credit
Agreement or any other Credit Document; (iii) Section 11.3(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iv) a Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.


11.7     COUNTERPARTS.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. 


11.8     HEADINGS.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9     SURVIVAL OF INDEMNIFICATION AND REPRESENTATIONS AND WARRANTIES.

(a)        Survival of Indemnification.  All indemnities set forth herein shall
survive the execution and delivery of this Credit Agreement, the making of any
Credit Extension and the repayment of the Revolving Loans and other Borrower
Obligations and the termination of the Commitments hereunder.

(b)        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Borrower
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.10   GOVERNING LAW; VENUE; SERVICE.

(a)        THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE

71

--------------------------------------------------------------------------------


WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES).  Any legal action or proceeding with respect to this
Credit Agreement or any other Credit Document may be brought in the courts of
the State of New York or of the United States for the Southern District of New
York, and, by execution and delivery of this Credit Agreement, each Borrower
hereby irrevocably accepts for itself and in respect of its Property, generally
and unconditionally, the jurisdiction of such courts.

(b)        Each Borrower irrevocably consents to the service of process in any
action or proceeding with respect to this Credit Agreement or any other Credit
Document by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective ten days after such mailing.  Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
Law.


11.11   WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  Each of the parties to this
Credit Agreement agrees not to assert any claim against any other party hereto,
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein and in
the other Credit Documents.


11.12   SEVERABILITY.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.13   FURTHER ASSURANCES.

Each Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.


11.14   CONFIDENTIALITY.

Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any

72

--------------------------------------------------------------------------------


prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrowers
and their obligations, (g) with the consent of the Company or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower.

For purposes of this Section, "Information" means all information received from
a Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by a Borrower
or any Subsidiary, provided that, in the case of information received from a
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


11.15   ENTIRETY.

This Credit Agreement together with the other Credit Documents and the Fee
Letters represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.


11.16   BINDING EFFECT; CONTINUING AGREEMENT.

(a)        This Credit Agreement shall become effective at such time when all of
the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Company and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Credit Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Administrative Agent and each Lender and their
respective successors and assigns.

(b)        This Credit Agreement shall be a continuing agreement and shall
remain in full force and effect until all Revolving Loans, interest, fees and
other Borrower Obligations have been paid in full and all Letters of Credit and
Commitments have been terminated.  Upon termination, the Borrowers shall have no
further obligations (other than the indemnification provisions and other
provisions that by their terms survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Borrower Obligations.


11.17   REGULATORY STATEMENT.

            Pursuant to the terms of an order issued by the New Mexico Public
Regulation Commission and a stipulation that has been approved by the New Mexico
Public Regulation Commission, the Company is required to include the following
separateness covenants in any debt instrument:

73

--------------------------------------------------------------------------------


            The Company, PSNM and TNMP are being operated as separate corporate
and legal entities.  In agreeing to make loans to the Company, the Company's
lenders are relying solely on the creditworthiness of the Company based on the
assets owned by the Company, and the repayment of the loan will be made solely
from the assets of the Company and not from any assets of PSNM or TNMP; and the
Company's lenders will not take any steps for the purpose of procuring the
appointment of an administrative receiver or the making of an administrative
order for instituting any bankruptcy, reorganization, insolvency, wind up or
liquidation or any like proceeding under applicable law in respect of PSNM or
TNMP.

 11.18   USA Patriot Act Notice. 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.


11.19   ACKNOWLEDGMENT. 

Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to each Borrower.  Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require a
Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.


11.20   REPLACEMENT OF LENDERS.

If (a) any Lender requests compensation under Section 3.12, (b) a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, or (c) a
Lender (a "Non-Consenting Lender") does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i)         the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 11.3(b);

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and L/C Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Credit Documents (including any amounts under Section 3.14) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Company (in the case of all other amounts);

74

--------------------------------------------------------------------------------


(iii)       in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv)       such assignment does not conflict with applicable Laws; and

(v)        in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender's Commitments and outstanding Revolving
Loans and participations in L/C Obligations pursuant to this Section shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 75

--------------------------------------------------------------------------------


Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and

delivered as of the date first above written.

BORROWERS: 

PNM RESOURCES, INC.,
a New Mexico corporation

By:  /s/ Terry R. Horn
Name:  Terry R. Horn
Title:  Vice President, Corporate Secretary and
Acting Chief Financial Officer

 

FIRST CHOICE POWER, L.P.,
a Texas limited partnership
 

By:  First Choice Power GP, LLC,
        its general partner

By:  /s/ Terry R. Horn
Name:  Terry R. Horn
Title:  Vice President, Secretary and Treasurer

--------------------------------------------------------------------------------


AGENT:                                              BANK OF AMERICA, N.A.,
 

as Administrative Agent
By:  /s/ Michelle A. Schoenfeld
Name:  Michelle A. Schoenfeld
Title:  Senior Vice President

LENDERS:                                         BANK OF AMERICA, N.A.,

as a Lender and L/C Issuer
By:  /s/ Michelle A. Schoenfeld
Name:  Michelle A. Schoenfeld
Title:  Senior Vice President

--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender and L/C Issuer

By:  /s/ Frederick W. Price
Name:  Frederick W. Price
Title:  Managing Director

--------------------------------------------------------------------------------


UNION BANK OF CALIFORNIA, N.A.

By:  /s/ Robert J. Cole
Name:  Robert J. Cole
Title:  Vice President

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.

By:  /s/ Thomas L. Casey
Name:  Thomas L. Casey
Title:  Vice President

--------------------------------------------------------------------------------


CITIBANK, N.A.

By:  /s/ Nietzsche Rodricks
Name:  Nietzsche Rodricks
Title:  Vice President

--------------------------------------------------------------------------------


MERRILL LYNCH BANK USA

By:  /s/ Louis Alder
Name:  Louis Alder
Title:  Director

--------------------------------------------------------------------------------


MORGAN STANLEY BANK

By:  /s/ Daniel Twenge
Name:  Daniel Twenge
Title:  Vice President

--------------------------------------------------------------------------------


UBS LOAN FINANCE LLC

By:  /s/ Wilfred V. Saint
Name:  Wilfred V. Saint
Title:  Banking Products Services, US

 

 

By:  /s/ Doris Mesa
Name:  Doris Mesa
Title:  Banking Products Services, US

--------------------------------------------------------------------------------


LEHMAN BROTHERS BANK, FSB

By:  /s/ Janine M. Shugan
Name:  Janine M. Shugan
Title:  Authorized Signatory

--------------------------------------------------------------------------------


WILLIAM STREET COMMITMENT CORPORATION

By:  /s/ Mark Walton
Name:  Mark Walton
Title:  Assistant Vice President

--------------------------------------------------------------------------------


CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:  /s/ Sarah Wu
Name:  Sarah Wu
Title:  Director

--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A.

By:  /s/ Daniel A. Conklin
Name:  Daniel A. Conklin
Title:  Vice President

--------------------------------------------------------------------------------


U S BANK NATIONAL ASSOCIATION

By:  /s/ James W. Henken
Name:  James W. Henken
Title:  Vice President

--------------------------------------------------------------------------------


HSBC BANK USA, NATIONAL ASSOCIATION

By:  /s/ Diana Walters
Name:  Diana Walters
Title:  Managing Director

--------------------------------------------------------------------------------


MELLON BANK, N.A.

By:  /s/ Mark W. Rogers
Name:  Mark W. Rogers
Title:  Vice President

--------------------------------------------------------------------------------


ROYAL BANK OF CANADA

By:  /s/ David A. McCluskey
Name:  David A. McCluskey
Title:  Authorized Signatory

--------------------------------------------------------------------------------


BANK OF ALBUQUERQUE, N.A.

By:  /s/ Myka C. Gentry
Name:  Myka C. Gentry
Title:  Vice President

--------------------------------------------------------------------------------


COMPASS BANK

By:  /s/ Kamal Ali
Name:  Kamal Ali
Title:  Vice President

--------------------------------------------------------------------------------


SOUTHWEST SECURITIES BANK (formerly First Savings Bank, FSB)

By:  /s/ Lonnie R. Warren
Name:  Lonnie R. Warren
Title:  Senior Vice President